        


Exhibit 10.1


Published CUSIP Number: 79466NAE0
Term Loan CUSIP Number: 79466NAF7
 
 



CREDIT AGREEMENT


Dated as of July 7, 2016


among


SALESFORCE.COM, INC.,


as the Borrower,


THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,


as the Guarantors,
THE LENDERS PARTY HERETO,


and
BANK OF AMERICA, N.A.,

as Administrative Agent,




WELLS FARGO BANK, NATIONAL ASSOCIATION,
BNP PARIBAS
and
DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner






--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS


 
1
 
1.01
Defined Terms
 
1
 
1.02
Other Interpretive Provisions
 
27
 
1.03
Accounting Terms
 
28
 
1.04
Rounding
 
29
 
1.05
Times of Day; Rates
 
29
 
1.06
Covenant Compliance Generally
 
29
ARTICLE II TERM LOAN
 
30
 
2.01
Term Loan
 
30
 
2.02
[Reserved.]
 
30
 
2.03
Borrowings, Conversions and Continuations of Loans
 
30
 
2.04
Repayment and Prepayment of Loans
 
31
 
2.05
Permanent Reduction of the Term Loan Commitments
 
32
 
2.06
Termination of Term Loan Commitments
 
32
 
2.07
Interest
 
33
 
2.08
[Reserved.]
 
34
 
2.09
Fees
 
34
 
2.10
Manner of Payment
 
34
 
2.11
Evidence of Debt
 
35
 
2.12
Sharing of Payments by Lenders
 
35
 
2.13
Administrative Agent’s Clawback
 
35
 
2.14
Incremental Loans
 
36
 
2.15
[Reserved.]
 
38
 
2.16
Defaulting Lenders
 
39
ARTICLE III
 
40
ARTICLE IV TAXES, YIELD PROTECTION AND ILLEGALITY
 
40
 
4.01
Taxes
 
40
 
4.02
Illegality
 
44
 
4.03
Inability to Determine Rates
 
45
 
4.04
Increased Costs
 
46
 
4.05
Compensation for Losses
 
47
 
4.06
Mitigation Obligations; Replacement of Lenders
 
48
 
4.07
Survival
 
48
ARTICLE V GUARANTY
 
48
 
5.01
The Guaranty
 
48
 
5.02
Obligations Unconditional
 
49
 
5.03
Reinstatement
 
50
 
5.04
Certain Additional Waivers
 
50
 
5.05
Remedies
 
50
 
5.06
Rights of Contribution
 
50
 
5.07
Guarantee of Payment; Continuing Guarantee
 
51
 
5.08
Keepwell
 
51
ARTICLE VI CONDITIONS TO CLOSING AND BORROWING
 
52
 
6.01
Conditions to Effective Date
 
52



i

--------------------------------------------------------------------------------




 
6.02
Conditions to Funding Date
 
52
ARTICLE VII REPRESENTATIONS AND WARRANTIES
 
55
 
7.01
Existence, Qualification and Power
 
55
 
7.02
Authorization; No Contravention
 
55
 
7.03
Governmental Authorization; Other Consents
 
55
 
7.04
Binding Effect
 
56
 
7.05
Financial Statements; No Material Adverse Effect
 
56
 
7.06
Litigation
 
56
 
7.07
No Default
 
56
 
7.08
Ownership of Property
 
56
 
7.09
Environmental Compliance
 
57
 
7.10
Insurance
 
57
 
7.11
Taxes
 
58
 
7.12
ERISA Compliance
 
58
 
7.13
Subsidiaries
 
58
 
7.14
Margin Regulations; Investment Company Act
 
58
 
7.15
Disclosure
 
59
 
7.16
Compliance with Laws
 
59
 
7.17
Intellectual Property; Licenses, Etc
 
59
 
7.18
Solvency
 
59
 
7.19
Identifying Information
 
60
 
7.20
OFAC, Etc
 
60
 
7.21
EEA Financial Institution
 
60
ARTICLE VIII AFFIRMATIVE COVENANTS
 
60
 
8.01
Financial Statements
 
60
 
8.02
Certificates; Other Information
 
61
 
8.03
Notices
 
63
 
8.04
Payment of Taxes
 
63
 
8.05
Preservation of Existence, Etc
 
63
 
8.06
Maintenance of Properties
 
64
 
8.07
Maintenance of Insurance
 
64
 
8.08
Compliance with Laws
 
64
 
8.09
Books and Records
 
64
 
8.10
Inspection Rights
 
64
 
8.11
[Reserved.]
 
65
 
8.12
Additional Guarantors
 
65
 
8.13
Compliance With Environmental Laws
 
65
 
8.14
Further Assurances
 
65
 
8.15
Use of Proceeds
 
66
ARTICLE IX NEGATIVE COVENANTS
 
66
 
9.01
Liens
 
66
 
9.02
Investments
 
69
 
9.03
Indebtedness
 
70
 
9.04
Fundamental Changes
 
72
 
9.05
Dispositions
 
72
 
9.06
Restricted Payments
 
73



ii

--------------------------------------------------------------------------------




 
9.07
Change in Nature of Business
 
75
 
9.08
Transactions with Affiliates
 
75
 
9.09
Use of Proceeds
 
75
 
9.10
Financial Covenants
 
75
 
9.11
Prepayment of Subordinated Indebtedness, Etc.
 
76
 
9.12
Sanctions
 
76
 
9.13
Merger Documents
 
76
ARTICLE X EVENTS OF DEFAULT AND REMEDIES


 
76
 
10.01
Events of Default
 
76
 
10.02
Remedies Upon Event of Default
 
78
 
10.03
Application of Funds
 
79
ARTICLE XI ADMINISTRATIVE AGENT
 
80
 
11.01
Appointment and Authority
 
80
 
11.02
Rights as a Lender
 
80
 
11.03
Exculpatory Provisions
 
80
 
11.04
Reliance by Administrative Agent
 
81
 
11.05
Delegation of Duties
 
81
 
11.06
Resignation of Administrative Agent
 
82
 
11.07
Non-Reliance on Administrative Agent and Other Lenders
 
83
 
11.08
No Other Duties; Etc.
 
83
 
11.09
Administrative Agent May File Proofs of Claim
 
83
 
11.10
Collateral and Guaranty Matters
 
84
 
11.11
Specified Cash Management Agreements and Specified Hedge Agreements
 
84
ARTICLE XII MISCELLANEOUS
 
85
 
12.01
Amendments, Etc.
 
85
 
12.02
Notices; Effectiveness; Electronic Communications
 
86
 
12.03
No Waiver; Cumulative Remedies; Enforcement
 
88
 
12.04
Expenses; Indemnity; Damage Waiver
 
89
 
12.05
Payments Set Aside
 
91
 
12.06
Successors and Assigns
 
91
 
12.07
Treatment of Certain Information; Confidentiality
 
95
 
12.08
Rights of Setoff
 
97
 
12.09
Counterparts; Integration; Effectiveness
 
97
 
12.10
Survival of Representations and Warranties
 
97
 
12.11
Severability
 
98
 
12.12
Replacement of Lenders
 
98
 
12.13
Governing Law; Jurisdiction; Etc.
 
99
 
12.14
Waiver of Jury Trial
 
100
 
12.15
California Judicial Reference
 
100
 
12.16
No Advisory or Fiduciary Responsibility
 
100
 
12.17
Electronic Execution of Assignments and Certain Other Documents
 
101
 
12.18
USA PATRIOT Act Notice
 
101
 
12.19
Miscellaneous
 
101
 
12.20
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
 
102





iii

--------------------------------------------------------------------------------





SCHEDULES
2.01
Commitments and Applicable Percentages

12.02
Certain Addresses for Notices

EXHIBITS
1.01(a)
Form of Loan Notice

1.01(b)
Form of Secured Party Designation Notice

2.04(b)
Form of Notice of Prepayment

2.11(a)
Form of Note

4.01
Forms of U.S. Tax Compliance Certificates

6.02
Form of Solvency Certificate

8.02
Form of Compliance Certificate

8.12
Form of Joinder Agreement

12.06(b)
Form of Assignment and Assumption





i

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of July 7, 2016 among SALESFORCE.COM,
INC., a Delaware corporation (the “Borrower”), the Guarantors (defined herein),
the Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent.


The Borrower has requested that the Lenders provide a term loan facility to the
Borrower for the purposes set forth herein, and the Lenders are willing to do so
on the terms and conditions set forth herein. In consideration of the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows:



ARTICLE I
    

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to a Loan Party, any of their Subsidiaries or any Guarantor from time
to time concerning or relating to bribery, money laundering or corruption,
including the United States Foreign Corrupt Practices Act of 1977, as amended.
“Anti-Terrorism Laws” means, collectively, (A) the Trading with the Enemy Act,
(B) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto or (C) the PATRIOT Act.





--------------------------------------------------------------------------------




“Applicable Margin” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 8.02(b):
Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate Loans
Base Rate Loans
1
Greater than or equal to 3.00 to 1.00
1.75%
0.75%
2
Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00
1.50%
0.50%
3
Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
1.25%
0.25%
4
Less than 1.00 to 1.00
1.00%
0.00%



The Applicable Margin shall be determined and adjusted quarterly on the Business
Day after the date on which the Borrower provides a Compliance Certificate
pursuant to Section 8.02(b) for the most recently ended fiscal quarter of the
Borrower (each such date, a “Calculation Date”); provided that (a) the
Applicable Margin shall be based on Pricing Level 3 until the Calculation Date
occurring with respect to the first full fiscal quarter of the Borrower ending
after the Funding Date and, thereafter the Pricing Level shall be determined by
reference to the Consolidated Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, and (b) if the Borrower fails to provide a Compliance
Certificate when due as required by Section 8.02(b) for the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, upon
the request of the Required Lenders the Applicable Margin from the date on which
such Compliance Certificate was required to have been delivered shall be based
on Pricing Level 1 until such time as such Compliance Certificate is delivered,
at which time the Pricing Level shall be determined by reference to the
Consolidated Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the Borrower preceding such Calculation Date. The applicable Pricing
Level shall be effective from one Calculation Date until the next Calculation
Date.
Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 8.01 or 8.02(b) is shown to
be inaccurate (regardless of whether (i) this Agreement is in effect or (ii) any
portion of the Term Loan is outstanding when such inaccuracy is discovered or
such financial statement or Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) promptly after a Responsible
Officer has notice thereof, the Borrower shall deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Period, (B) the
Applicable Margin for such Applicable Period shall be determined as if the
Consolidated Leverage Ratio in the corrected Compliance Certificate were
applicable for such Applicable Period, and (C) the Borrower shall immediately
and retroactively be obligated to pay to the Administrative Agent the accrued
additional interest and fees owing as a result of such increased Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 2.10. Nothing in this
paragraph shall limit the rights of the Administrative Agent and Lenders with
respect to Sections 2.07(b) and 10.02 nor any of their other rights under this
Agreement or any other Loan Document.


2

--------------------------------------------------------------------------------




The Borrower’s obligations under this paragraph shall survive the termination of
the Term Loan Commitments and the repayment of all Obligations hereunder.
“Applicable Percentage” means, with respect to any Lender at any time, (i) prior
to the funding of the Term Loan, the percentage (carried out to the ninth
decimal place) of the total Term Loan Commitments of all the Lenders represented
by such Lender’s Term Loan Commitment and (ii) after the funding of the Term
Loan, the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of the Term Loan held by such Lender at such time. The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 12.06(b) or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent.
“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease, (c) in respect of
any Securitization Transaction, the outstanding principal amount of such
financing, after taking into account reserve accounts and making appropriate
adjustments, determined by the Administrative Agent in its reasonable judgment
and (d) in respect of any Sale and Leaseback Transaction, the present value
(discounted in accordance with GAAP at the debt rate implied in the applicable
lease) of the capitalized obligations of the lessee for rental payments during
the term of such lease that would appear on a balance sheet of such Person
prepared in accordance with GAAP. Notwithstanding the foregoing, “Attributable
Indebtedness” shall not include any obligations of the Borrower or any
Subsidiary classified as capital leases or Synthetic Lease Obligations, under
GAAP or for other accounting purposes, but for which the Borrower and its
Subsidiaries do not make and are not required to make any cash payment. For the
avoidance of doubt, the obligations described on Schedule 1.01(b) to the
Disclosure Letter shall not constitute Attributable Indebtedness.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 31, 2016 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


3

--------------------------------------------------------------------------------




“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A., a national banking association.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.; provided that if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means any Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 8.02.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Eurodollar Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to the Eurodollar Rate, any day that is a Business Day
described in clause (a) and that is also a London Banking Day.
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations, (e) investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d), and (f) any
other investments (whether


4

--------------------------------------------------------------------------------




short term or long term) permitted by the Borrower’s cash investment policy
approved by the Borrower’s board of directors (or a committee thereof) as such
policy is in effect, and as disclosed to the Administrative Agent, prior to the
Effective Date (and as amended, restated, supplemented or otherwise modified
from time to time, it being understood that any new investments permitted under
such policy shall constitute Cash Equivalents for purposes of this Agreement
only with the consent (such consent not to be unreasonably withheld) of the
Administrative Agent; provided that the Borrower’s cash investment policy may be
amended to include other cash equivalents, as defined in accordance with GAAP,
and such investments shall constitute Cash Equivalents for purposes of this
definition without the consent of the Administrative Agent).
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), ePayables, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.
“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (ii) in the case of any Cash
Management Agreement in effect on or prior to the Effective Date, is, as of the
Effective or within 30 days thereafter, a Lender or the Administrative Agent or
an Affiliate of a Lender or the Administrative Agent and a party to a Cash
Management Agreement, or (iii) within 30 days after the time it enters into the
applicable Cash Management Agreement, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Cash Management Agreement.
“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of


5

--------------------------------------------------------------------------------




the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    there occurs a “change of control” (or any other defined term having a
similar purpose, but excluding any “change of control” or similar defined term
resulting solely from the failure of the Borrower’s common stock to be listed or
quoted on a national securities exchange) as defined in the documents governing
any other Indebtedness of the Borrower or its Subsidiaries, the outstanding
principal amount of which exceeds in the aggregate the Threshold Amount.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 8.02.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus
(a)
    the following (without duplication) to the extent deducted in calculating
such Consolidated Net Income for such period:
(i)    Consolidated Interest Charges for such period;
(ii)    the provision for federal, state, local and foreign income taxes payable
by the Borrower and its Subsidiaries for such period, including, without
limitation, any franchise taxes or other taxes based on income, profits or
capital and all other taxes that are included in the provision for income tax
line item on the consolidated income statement of the Borrower and its
Subsidiaries for such period;
(iii)    depreciation and amortization expense (excluding, for avoidance of
doubt, amortization of deferred commissions) for such period;
(iv)    any increases in deferred revenue for such period (net of any increases
in deferred costs (which deferred costs, for avoidance of doubt, do not include
deferred commissions) for such period);    
(v)    all non-cash expenses or charges for such period (other than any such
non-cash expenses or charges that represent an accrual or reserve for future
cash expenses


6

--------------------------------------------------------------------------------




or charges or that relate to the write-down of current assets), including,
without limitation, non-cash stock based employee compensation expenses for such
period and non-cash expenses or charges for such period in connection with (A)
“goodwill impairment losses” under FASB Statement 142 and (B) unrealized losses
resulting from mark-to-market accounting in respect of Swap Contracts; and
(vi)    in connection with the Demandware Acquisition, any Permitted Acquisition
and any acquisition consummated prior to the Effective Date but during the
applicable reference period, all non-recurring restructuring costs, facilities
relocation costs, acquisition integration costs and fees, including cash
severance payments, and non-recurring fees and expenses, in each case paid
during such period in connection with such acquisition and within twelve (12)
months of the completion of such acquisition; provided that the amount added
back to Consolidated Net Income pursuant to this clause (vi) in respect of any
such costs, fees, payments and expenses paid in cash (A) in connection with the
Demandware Acquisition shall not exceed $150,000,000 in the aggregate for any
period of four fiscal quarters of the Borrower and (B) in connection with all
other Permitted Acquisitions and such other acquisitions consummated prior to
the Effective Date shall not exceed 10% of Consolidated EBITDA (calculated
before giving effect to this clause (vi)) in the aggregate for any period of
four fiscal quarters of the Borrower;
minus
(b)    the following (without duplication) to the extent included in calculating
such Consolidated Net Income:
(i)    any federal, state, local and foreign income tax credits and refunds, and
other adjustments having a substantially similar impact as an income tax credit
or refund including but not limited to releases of deferred tax assets, in each
case received during such period;
(ii)    any decreases in deferred revenue for such period (net of any decreases
in deferred costs (which deferred costs, for avoidance of doubt, do not include
deferred commissions) for such period); and
(iii)    all non-cash income or gains for such period including, without
limitation, unrealized gains resulting from mark-to-market accounting in respect
of Swap Contracts.
“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) the outstanding principal amount of all obligations
for borrowed money, whether current or long-term (including the Obligations) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) the outstanding principal amount of all purchase money
Indebtedness; (c) all direct obligations under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments, less the amount then cash-collateralized on commercially
reasonable and customary terms; (d) all obligations in respect of the deferred
purchase price of property or services (other than (i) trade accounts payable,
intercompany charges of expenses, deferred revenue and other accrued liabilities
(including deferred payments in respect of services by employees), in each case
incurred in the ordinary course of business, and (ii) any earn-out obligation or
other post-closing balance sheet adjustment


7

--------------------------------------------------------------------------------




prior to such time as it becomes a liability on the balance sheet of such Person
in accordance with GAAP); (e) all Attributable Indebtedness; (f) all obligations
to purchase, redeem, retire, defease or otherwise make any payment (other than
payments made solely in other Equity Interests that are not Disqualified Stock)
prior to the Maturity Date in respect of any Disqualified Stock, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
Guarantees with respect to Indebtedness of the types specified in clauses (a)
through (f) above of another Person; and (h) all Indebtedness of the types
referred to in clauses (a) through (g) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which any Loan Party or any Subsidiary is a general partner or joint
venturer, except to the extent that Indebtedness is expressly made non-recourse
to such Person. Notwithstanding the foregoing, “Consolidated Funded
Indebtedness” shall not include any obligations of the Borrower or any
Subsidiary (i) classified as capital leases or Synthetic Lease Obligations,
under GAAP or for other accounting purposes, but for which the Borrower and its
Subsidiaries do not make and are not required to make any cash payment or (ii)
set forth on Schedule 1.01(b) to the Disclosure Letter.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of, without duplication, (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with Indebtedness (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Lease
Obligations with respect to such period.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed four fiscal
quarters to (b) Consolidated Interest Charges for such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed four fiscal quarters.
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income (excluding extraordinary gains
and extraordinary losses) for that period.
“Consolidated Total Assets” means, as of any date of determination with respect
to the Borrower and its Subsidiaries on a consolidated basis, the book value of
total assets, as determined in accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Equity Interests, cash or a combination of
Equity Interests and cash, to the extent such debt security has not, as of any
applicable date of determination, been so converted.


8

--------------------------------------------------------------------------------




“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it within two Business Days of the date when
due, (b) has notified the Borrower or the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each Lender.
“Demandware Acquisition” means Dynasty’s irrevocable acceptance for payment of
all shares of common stock of the Target validly tendered in, and not validly
withdrawn prior to the scheduled expiration of, the Offer, following the
satisfaction of the minimum condition and the satisfaction or (if applicable)
waiver of the other applicable conditions set forth therein, whereupon Dynasty
shall become irrevocably obligated pursuant to the terms of the Merger Agreement
and applicable law to promptly pay for such shares.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or its government is, the subject or target of
any Sanction.


9

--------------------------------------------------------------------------------




“Disclosure Letter” means the disclosure letter dated as of the date hereof
delivered by the Borrower to the Administrative Agent for the benefit of the
Lenders, as supplemented from time to time pursuant to Section 8.02(b).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Recovery Event. For
avoidance of doubt, any write-off for accounting purposes shall not constitute a
Disposition.
“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person which, by their terms, or by the terms of any security into which
they are convertible or for which they are putable or exchangeable, or upon the
happening of any event or condition, (a) mature or are mandatorily redeemable
(other than solely as a result of a change of control or asset sale, so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable) pursuant to a sinking
fund obligation or otherwise, or are redeemable at the option of the holder
thereof (other than solely as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable), in whole or
in part, or otherwise have any distributions or other payments which are
mandatory or otherwise required at any time, in each case prior to the Maturity
Date, or (b) are convertible into or exchangeable (unless at the sole option of
the issuer thereof) for (x) debt securities or (y) any Equity Interest referred
to in clause (a) above; provided, however, that if such Equity Interests are
issued to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.
“Dollar” and “$” mean lawful money of the United States.
“Domestic C Corp.” means a Domestic Subsidiary that is treated as a
C-corporation for U.S. federal income tax purposes.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
“Dynasty” means Dynasty Acquisition Corp., a Delaware corporation that is a
wholly-owned Subsidiary of the Borrower.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


10

--------------------------------------------------------------------------------




“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the first date all the conditions precedent in Section
6.01 are satisfied.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 12.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.06(b)(iii)).
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
Notwithstanding the foregoing, neither Convertible Debt Securities nor Permitted
Call Spread Swap Agreements shall constitute Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
substantial cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization within the meaning of Section 4241 of ERISA; (d) the filing of
a notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA, (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042(a) or (b) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (g) the determination that any Pension


11

--------------------------------------------------------------------------------




Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Internal Revenue Code or
Sections 303, 304 and 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two (2) Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;
provided that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 10.01.
“Excluded Subsidiary” means (a) an Immaterial Subsidiary, (b) a Foreign
Subsidiary Holding Company, (c) a Subsidiary that is owned directly or
indirectly by a Foreign Subsidiary (other than (i) a Domestic C Corp and (ii) a
Domestic Subsidiary that is owned directly or indirectly by a Domestic C Corp
the income of which is treated for U.S. federal income tax purposes as income of
such Domestic C Corp) and (d) any special purpose entity organized for a
securitization transaction, factoring arrangement or other purpose related to
the segregation of assets permitted hereunder.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 5.08 and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to


12

--------------------------------------------------------------------------------




only the portion of such Swap Obligations that is attributable to Swap Contracts
for which such Guaranty or security interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are otherwise Other Connection Taxes, (b) in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Term Loan
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Term Loan Commitment (other than pursuant
to an assignment request by the Borrower under Section 12.12) or (ii) such
Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 4.01(a)(ii), 4.01(a)(iii) or 4.01(c), amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.
“Existing Convertible Notes” means the Borrower’s 0.25% convertible senior notes
due April 1, 2018.
“Facilities” means all real properties owned, leased or operated by any Loan
Party or any Subsidiary.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any applicable
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect thereto and any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Fee Letter” means the fee letter agreement dated May 31, 2016 among the
Borrower, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“Foreign Lender” means a Lender that is not a U.S. Person.






13

--------------------------------------------------------------------------------




“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Holding Company” means any direct or indirect Subsidiary all
or substantially all of the assets of which consist of, directly or indirectly,
the Equity Interests in one or more CFCs.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Date” means the Business Day on which all of the conditions precedent
in Section 6.02 are satisfied or waived in accordance with Section 12.01, and on
which the Term Loan is funded.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person; provided, however, that the term
“Guarantee” shall not include any liability by endorsement of instruments for
collection or deposit in the ordinary course of business or any customary and
reasonable indemnity obligations entered into in the ordinary course of business
or in connection with any transaction permitted hereby. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith (and in the case of clause (b) above, shall
not exceed the fair market value of the assets (as determined by such Person in
good faith) securing such Indebtedness or other obligation) as at the date of
determination. The term “Guarantee” as a verb has a corresponding meaning.


14

--------------------------------------------------------------------------------




“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, (b) each Person that
joins as a Guarantor pursuant to Section 8.12 or otherwise, (c) with respect to
(i) Obligations under any Specified Hedge Agreement, (ii) Obligations under any
Specified Cash Management Agreement and (iii) any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 5.01 and 5.08) under the
Guaranty, the Borrower, and (d) the successors and permitted assigns of the
foregoing; provided, however, in no event shall an Excluded Subsidiary or a
Foreign Subsidiary be required to become a Guarantor.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article V.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated by any Governmental Authority
pursuant to any Environmental Law.
“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, (ii) in the case of any Swap Contract in effect on or
prior to the Effective Date, is, as of the Effective Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Swap Contract or (iii) within 30 days
after the time it enters into the applicable Swap Contract, becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case, in its capacity as a party to such Swap Contract.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
that, on an unconsolidated basis, does not have (a) assets in excess of 5.0% of
Consolidated Total Assets as set forth on the most recent financial statements
delivered pursuant to Section 8.01(a) or (b), or (b) four quarter revenues in
excess of 5.0% of the consolidated revenues of the Borrower and its Subsidiaries
as set forth on the most recent financial statements delivered pursuant to
Section 8.01(a) or (b); provided that, if at any time the aggregate amount of
revenues or assets attributable to all Domestic Subsidiaries that are Immaterial
Subsidiaries exceeds fifteen percent (15%) of consolidated revenues of the
Borrower and its Subsidiaries for any such period or fifteen percent (15%) of
Consolidated Total Assets as of the end of any such fiscal quarter, the Borrower
shall designate sufficient Domestic Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries.
“Increased Amount Date” has the meaning assigned thereto in Section 2.14(a).
“Incremental Lender” has the meaning assigned thereto in Section 2.14(a).
“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 2.14(a).
“Incremental Term Loan Increase” has the meaning assigned thereto in
Section 2.14(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


15

--------------------------------------------------------------------------------




(a)    all obligations for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;
(b)    the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;
(c)    the Swap Termination Value of any Swap Contract;
(d)    all obligations to pay the deferred purchase price of property or
services (other than (i) trade accounts payable, intercompany charges of
expenses, deferred revenue and other accrued liabilities (including deferred
payments in respect of services by employees), in each case incurred in the
ordinary course of business, and (ii) any earn-out obligation or other
post-closing balance sheet adjustment prior to such time as it becomes a
liability on the balance sheet of such Person in accordance with GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (provided that if such indebtedness is non-recourse to such Person, the
amount of such indebtedness will be the lesser of the fair market value of such
property (as determined by such Person in good faith) as at the date of
determination and the amount of indebtedness so secured);
(f)    all Attributable Indebtedness;
(g)    all obligations to purchase, redeem, retire, defease or make any payment
(other than payments made solely in other Equity Interests that are not
Disqualified Stock) prior to the Maturity Date in respect of Disqualified Stock
(valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends);
(h)    all Guarantees of such Person in respect of any of the foregoing; and
(i)    all Indebtedness of the types referred to in clauses (a) through (h)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.
Notwithstanding the foregoing, “Indebtedness” shall not include any obligations
of the Borrower or any Subsidiary (i) classified as capital leases or Synthetic
Lease Obligations, under GAAP or for other accounting purposes, but for which
the Borrower and its Subsidiaries do not make and are not required to make any
cash payment, or (ii) set forth on Schedule 1.01(b) to the Disclosure Letter.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 12.04(b).


16

--------------------------------------------------------------------------------




“Information” has the meaning specified in Section 12.07.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice and subject to
availability; provided that:
(a)    the Interest Period shall commence on the date of advance of or
conversion to any Eurodollar Rate Loan and, in the case of immediately
successive Interest Periods, each successive Interest Period shall commence on
the date on which the immediately preceding Interest Period expires;
(b)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a Eurodollar Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(c)    any Interest Period with respect to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(d)    no Interest Period shall extend beyond the Maturity Date; and
(e)    there shall be no more than ten (10) Interest Periods in effect at any
time.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less all repayments, dividends, distributions and other returns of
capital received or realized from such Investment, in each case, in cash (or in
the case of a Guarantee, any reductions thereof without a corresponding payment
in respect thereof).
“IP Rights” has the meaning specified in Section 7.17.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 8.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 8.12 or any other documents as the Administrative
Agent shall reasonably deem appropriate for such purpose.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement,


17

--------------------------------------------------------------------------------




interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 2.14.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns (other than any Person that ceases to
be a party hereto as a Lender pursuant to an Assignment and Assumption).
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Leverage Increase Period” has the meaning specified in Section 9.10(a).
“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
“Liquidity” means availability under the Revolving Credit Agreement plus
unrestricted consolidated cash and Cash Equivalents of the Borrower and its
Subsidiaries.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of the Term Loan (including any loan advanced as part of an
Incremental Term Loan Increase).
“Loan Documents” means this Agreement, each Note, each Joinder Agreement, each
Lender Joinder Agreement, the Fee Letter and any other agreement, instrument or
document designated by its terms as a “Loan Document” (but specifically
excluding Specified Hedge Agreements and any Specified Cash Management
Agreements).
“Loan Notice” means a notice of (a) the borrowing of the Term Loan, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.03(a), which shall be substantially
in the form of Exhibit 1.01(a) or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” means any “margin stock” as such term is defined in Regulation U
of the FRB.


18

--------------------------------------------------------------------------------




“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies, taken as a whole, of the Administrative Agent or any Lender under any
Loan Document, or a material impairment of the ability of the Loan Parties,
taken as a whole, to perform their obligations under the Loan Documents; or (c)
a material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties, taken as a whole, of the Loan
Documents.
“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.
“Maturity Date” means the earlier to occur of (a) the date that is three (3)
years after the Funding Date (or, if such date is not a Business Day, the next
preceding Business Day) and (b) the date that is 91 days prior to the maturity
of the Existing Convertible Notes unless, in the case of this clause (b), (i)
prior to such date the Existing Convertible Notes have been repaid, converted or
refinanced in full to a maturity that is not earlier than the date that is 91
days later than the date that is three (3) years after the Funding Date, or (ii)
as of such date the Consolidated Leverage Ratio is less than 3.00 to 1.00 and
Liquidity is at least 1.25 times the aggregate outstanding principal balance of
the Existing Convertible Notes.
“Merger” means the merger of Dynasty with and into the Target subsequent to the
Demandware Acquisition.
“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
May 31, 2016, among the Borrower, Dynasty and the Target, together with all
exhibits and schedules thereto.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan described in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan that (a) has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control and (b) is described in Section 4064 of ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender, substantially in the form attached as
Exhibit 2.11(a).
“Notice of Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.04(b) or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


19

--------------------------------------------------------------------------------




“Obligations” means (i) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan and (ii) all obligations of any Loan Party
owing to a Cash Management Bank or a Hedge Bank in respect of Specified Cash
Management Agreements or Specified Hedge Agreements, in each case identified in
clauses (i) and (ii) whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
however, that the “Obligations” of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor and “Obligations” shall exclude
obligations arising from any Permitted Call Spread Swap Agreements.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Offer” means the offer made pursuant to the Offer to Purchase, dated June 10,
2016, made by Dynasty with respect to all of the outstanding shares of common
stock of the Target.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction); and (d) with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.06).
“Participant” has the meaning specified in Section 12.06(d).
“Participant Register” has the meaning specified in Section 12.06(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation.


20

--------------------------------------------------------------------------------




“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is (a) maintained or contributed to
by the Borrower and any ERISA Affiliate and (b) either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.
“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) no Default shall have occurred and
be continuing or would result from such Acquisition, (b) the property acquired
(or the property of the Person acquired) in such Acquisition is used or useful
in the same or a similar line of business as the Borrower and its Subsidiaries
were engaged in on the Effective Date (or any reasonable extensions or
expansions thereof), (c) in the case of an Acquisition of the Equity Interests
of another Person to be funded with Loans, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition, (d) upon giving effect to such Acquisition (and any related
incurrence of Indebtedness) on a Pro Forma Basis, the Loan Parties shall be in
compliance with the financial covenants set forth in Section 9.10 as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 8.01(a) or (b), and (e) if (i) the
Consolidated Leverage Ratio (calculated on a Pro Forma Basis (giving effect to
such Acquisition and any related incurrence of Indebtedness) as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 8.01(a) or (b)) is greater than 2.50 to
1.00 and (ii) the aggregate cash consideration (excluding the estimated value of
any contingent earn-out obligations) paid for such Acquisition exceeds
$200,000,000 (determined at the time such Acquisition is consummated), at least
one Business Day prior to the consummation of such Acquisition, the Borrower
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating compliance with the foregoing clause (d).
“Permitted Call Spread Swap Agreements” means (a) any Swap Contract (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower, the
cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Contract pursuant to which the Borrower
issues to the counterparty thereto warrants to acquire common stock of the
Borrower (whether such warrant is settled in shares, cash or a combination
thereof), in each case entered into by the Borrower in connection with the
issuance of Convertible Debt Securities; provided that (i) the terms, conditions
and covenants of each such Swap Contract are customary for Swap Contracts of
such type (as reasonably determined by the Board of Directors of the Borrower in
good faith) and (ii) in the case of clause (b) above, such Swap Contract is
classified as an equity instrument in accordance with GAAP, and the settlement
of such Swap Contract does not require the Borrower to make any payment in cash
or cash equivalents that would disqualify such Swap Contract from so being
classified as an equity instrument. For purposes of this definition, the term
“Swap Contract” shall include any stock option or warrant agreement for the
purchase of Equity Interests of the Borrower.
“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 9.01.


21

--------------------------------------------------------------------------------




“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property (i) by a Loan Party to a Loan Party,
(ii) by a Subsidiary that is not a Loan Party to a Subsidiary that is not a Loan
Party, and (iii) by the Borrower or any Subsidiary to the Borrower or any
Subsidiary in the ordinary course of business; (c) Dispositions of accounts
receivable in connection with the collection or compromise thereof; (d)
licenses, sublicenses, leases or subleases granted to others (including
intercompany licensing of intellectual property between the Borrower and any
Subsidiary or between Subsidiaries in connection with cost-sharing arrangements,
distribution, marketing, make-sell and other similar arrangements) not
interfering in any material respect with the business of the Borrower and its
Subsidiaries; (e) the Disposition of cash or Cash Equivalents in a manner not
prohibited by the terms of this Agreement; (f) the sale, conveyance, transfer or
other disposition of certain property set forth on Schedule 1.01(a) to the
Disclosure Letter, (g) to the extent constituting Dispositions, Restricted
Payments permitted by Section 9.06 and Investments permitted by Section 9.02;
(h) the granting, creation or existence of a Permitted Lien; (i) the surrender
or waiver of contract rights or the settlement, release or surrender of contract
rights or other litigation claims, in each case in the ordinary course of
business; (j) Dispositions of machinery and equipment and other worn out,
surplus or obsolete property no longer used or useful in the conduct of business
of the Borrower and its Subsidiaries that are Disposed of in the ordinary course
of business; (k) Dispositions of used equipment for fair market value (as
reasonably determined by the Borrower) in the ordinary course of business, (l)
Dispositions of products and/or services or other assets of the Borrower or any
of its Subsidiaries, either directly or through the Disposition of all or a
portion of the Equity Interests of Subsidiaries (other than Material
Subsidiaries), that the Borrower has reasonably determined, in good faith, are
not material to the operations or financial condition of the Borrower and its
Subsidiaries taken as a whole, the fair market value (as reasonably determined
by the Borrower) of all such Dispositions under this clause (l) in any fiscal
year of the Borrower not to exceed $75,000,000 in the aggregate taken together
with (but without duplication of) all Restricted Payments made in reliance on
Section 9.06(l) in such fiscal year, (m) Dispositions permitted by Section 9.04,
(n) the transfer of improvements or alterations in connection with any lease of
any property upon the termination of the lease therefor, (o) any qualifying
like-kind exchange of property (including any boot thereon) under Section 1031
of the Internal Revenue Code for use in the business of the Borrower and its
Subsidiaries, (p) Dispositions of minority Equity Interests in an amount
(determined based on the amount invested by the Borrower or its Subsidiary in
such Person) not to exceed, in the aggregate in any fiscal year of the Borrower,
1.0% of Consolidated Total Assets (determined based on the financial statements
most recently delivered pursuant to Section 8.01 prior to each Disposition made
pursuant to this clause (p)), and (q) the abandoning, lapse or transfer of any
trademark, domain name or other IP Rights that are not material to the business
of the Borrower and its Subsidiaries, taken as a whole.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 8.02.
“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 9.10, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 8.01(a) or 8.01(b).
In connection with the foregoing, (a) with respect to any Disposition or
Recovery Event, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent


22

--------------------------------------------------------------------------------




relating to any period occurring prior to the date of such transaction and (ii)
Indebtedness which is retired shall be excluded and deemed to have been retired
as of the first day of the applicable period and (b) with respect to any
Acquisition, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent and (ii) any
Indebtedness incurred or assumed by any Loan Party or any Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 9.10 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower was required
to deliver financial statements pursuant to Section 8.01(a) or (b) after giving
effect to the applicable transaction on a Pro Forma Basis. For the avoidance of
doubt, pro forma financial statements are not required to accompany any Pro
Forma Compliance Certificate.
“Public Lender” has the meaning specified in Section 8.02.
“Qualified ECP Guarantor” means, at any date of determination, each Loan Party
with total assets exceeding $10,000,000 or that qualifies at such time as an
“eligible contract participant” under the Commodity Exchange Act and can cause
another Person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.
“Register” has the meaning specified in Section 12.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived
under ERISA (including any PBGC regulations).
“Required Lenders” means (a) at any time prior to the funding of the Term Loan,
Lenders holding Term Loan Commitments representing more than 50% of the
aggregate Term Loan Commitments of all of the Lenders at such time, and (b) at
any time after the funding of the Term Loan, Lenders holding more than 50% of
the outstanding principal balance of the Term Loan at such time. The Term Loan
Commitments of, and the portion of the outstanding principal balance of the Term
Loan held by, any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.


23

--------------------------------------------------------------------------------




“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief legal officer, treasurer, assistant treasurer,
controller, and general counsel (or any officer performing the same or similar
functions as any of the foregoing) of a Loan Party, and, solely for purposes of
the delivery of incumbency certificates, the secretary, any assistant secretary
or general counsel of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer of the applicable Loan Party designated in or
pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment. For the avoidance of doubt, (a) the conversion of
(including any cash settlement payment upon conversion), or payment of any
principal or premium on, or payment of any interest with respect to, any
Convertible Debt Securities shall not constitute a Restricted Payment and (b)
any payment with respect to, or early unwind or settlement of, any Permitted
Call Spread Swap Agreement shall not constitute a Restricted Payment.
“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of July 7, 2016 among the Borrower, the Guarantors, the
lenders party thereto and Wells Fargo, as administrative agent.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill Financial, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
“Sanction(s)” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced by the United States Government (including,
without limitation, OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union or Her Majesty’s Treasury.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01(b).
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person
(or, in the case of a factoring arrangement, to a third party).


24

--------------------------------------------------------------------------------




“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in
their ordinary course, (b) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged, (d) the
fair value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person and (e) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability, and all in
accordance with GAAP.
“Specified Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Loan Party and any Cash Management Bank with
respect to such Cash Management Agreement; provided, however, that for any Cash
Management Agreement to be included as a “Specified Cash Management Agreement”
on any date of determination by the Administrative Agent, the applicable Cash
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination. For the avoidance
of doubt, a holder of Obligations in respect of Specified Cash Management
Agreements shall be subject to the last paragraph of Section 10.03 and Section
11.11.
“Specified Credit Agreement Representations” means the representations and
warranties made in Sections 7.01(a) (as to valid existence) and (b)(ii), clause
(x) of Section 7.02, Section 7.02(y)(a), Section 7.02(y)(c), Section 7.04,
Section 7.14, Section 7.18 (after giving effect to the consummation of the
Demandware Acquisition and the Merger, the borrowing of the Term Loan and the
payment of the purchase price for the Acquisition and Merger and related costs)
and Section 7.20.
“Specified Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank with respect to such Swap Contract;
provided, however, that for any Swap Contract to be included as a “Specified
Hedge Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination. For the
avoidance of doubt, a holder of Obligations in respect of Specified Hedge
Agreements shall be subject to the last paragraph of Section 10.03 and Section
11.11.
“Specified Loan Party” has the meaning specified in Section 5.08.
“Specified Merger Agreement Representations” means such of the representations
and warranties made by the Target with respect to the Target and its
subsidiaries and/or assets in the Merger Agreement that are material to the
interests of the Lenders, but only to the extent that the Borrower (or its
Subsidiary or Affiliate) has the right to terminate its (or its Subsidiary’s or
Affiliate’s) obligations under the Merger Agreement, or decline to consummate
the Offer, as a result of a breach of such representations and warranties in the
Merger Agreement.






25

--------------------------------------------------------------------------------




“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
which by its terms is subordinated in right of payment to the prior payment of
the Obligations.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. For the
avoidance of doubt, the following shall not be deemed a “Swap Contract”: (i) any
phantom stock or similar plan (including any stock option plan) providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries, (ii) any
stock option or warrant agreement for the purchase of Equity Interests of the
Borrower, (iii) the purchase of Equity Interests or Indebtedness (including
securities convertible into Equity Interests) of Borrower pursuant to delayed
delivery contracts or (iv) any of the foregoing to the extent that it
constitutes a derivative embedded in a convertible security issued by the
Borrower.
“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Target” means Demandware, Inc., a Delaware corporation.


26

--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” means the term loan made by the Lenders pursuant to Section 2.01,
which shall be in an initial principal amount equal to the aggregate principal
amount of the Term Loan Commitments.
“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01, in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term Loan Commitments of all of the Lenders as
in effect on the Effective Date is $500,000,000.
“Termination Date” means the earliest to occur of (a) the date on which the
Borrower shall acquire, directly or indirectly, the Target without the funding
of the Term Loan in full, (b) December 1, 2016, (c) the date on which the Merger
Agreement is terminated in accordance with its terms and (d) the termination of
the Term Loan Commitments in full pursuant to Section 2.05.
“Threshold Amount” means $200,000,000.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
4.01(e)(ii)(B)(III).
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will”


27

--------------------------------------------------------------------------------




shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Loan Parties
and their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth


28

--------------------------------------------------------------------------------




a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
(c)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenants in Section 9.10
(including for purposes of determining the Applicable Margin) shall be made on a
Pro Forma Basis with respect to (i) any Disposition of all of the Equity
Interests of, or all or substantially all of the assets of, a Subsidiary, (ii)
any Disposition of a line of business or division of any Loan Party or
Subsidiary, or (iii) any Acquisition, in each case, occurring during the
applicable period.

1.04    Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05    Times of Day; Rates.
Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

1.06    Covenant Compliance Generally.
For purposes of determining compliance under Sections 9.01, 9.02, 9.03, 9.05 and
9.06, any amount in a currency other than Dollars will be converted to Dollars
in a manner consistent with that used in calculating Consolidated Net Income in
the most recent annual financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 8.01(a). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 9.01, 9.02 and 9.03, with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no breach of any subsection contained in such Sections shall be deemed
to have occurred solely as a result of changes in rates of exchange occurring
after the time such Indebtedness or Investment is incurred; provided that for
the avoidance of doubt, the foregoing provisions of this Section 1.06 shall
otherwise apply to such Sections, including with respect to determining whether
any Lien, Indebtedness or Investment may be incurred at any time under such
Sections.


29

--------------------------------------------------------------------------------





ARTICLE II
    

TERM LOAN

2.01    Term Loan.
Subject solely to the satisfaction of the conditions precedent in Section 6.02
of this Agreement, each Lender severally agrees to make its portion of the Term
Loan to the Borrower, in Dollars, on the Funding Date in an amount not to exceed
such Lender’s Term Loan Commitment. The borrowing of the Term Loan shall consist
of Loans made simultaneously by the Lenders in accordance with their respective
Applicable Percentages. Amounts repaid or prepaid on the Term Loan may not be
reborrowed. The Term Loan may consist of Base Rate Loans or Eurodollar Rate
Loans, or a combination thereof, as further provided herein; provided, however,
the borrowing of the Term Loan on the Funding Date, if the Funding Date occurs
prior to the date that is three (3) Business Days following the Effective Date,
shall be made as Base Rate Loans unless the Borrower delivers to the
Administrative Agent a funding indemnity letter, in form and substance
reasonably satisfactory to the Administrative Agent, indemnifying the Lenders in
the manner set forth in Section 4.05 of this Agreement not less than three (3)
Business Days prior to the date of borrowing of the Term Loan.

2.02    [Reserved.].

2.03    Borrowings, Conversions and Continuations of Loans.
(a)    Each borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (x)
telephone, or (y) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any borrowing of Base Rate Loans. Each borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Loan Notice
shall specify (i) whether the Borrower is requesting a borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.


30

--------------------------------------------------------------------------------




(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Article VI, the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to the Loans.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

2.04    Repayment and Prepayment of Loans.
(a)    Repayment on Maturity Date. The Borrower hereby agrees to repay the
outstanding principal amount of the Term Loan in full on the Maturity Date
(unless accelerated sooner pursuant to the terms of this Agreement), together
with all accrued but unpaid interest thereon.
(b)    Optional Prepayments. The Borrower may at any time and from time to time
prepay, without premium or penalty, the Term Loan in whole or in part, with
irrevocable prior written notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Prepayment given not later
than 11:00 a.m. (i) on the same Business Day as the prepayment of each Base Rate
Loan and (ii) at least three (3) Business Days before the prepayment of each
Eurodollar Rate Loan, specifying the date and amount of prepayment and


31

--------------------------------------------------------------------------------




whether the prepayment is of Eurodollar Rate Loans, Base Rate Loans or a
combination thereof, (and, if of a combination thereof, the amount allocable to
each), and if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice; provided
that a Notice of Prepayment delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities or capital
raising or the occurrence of a Change of Control, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified payment date) if such condition is not satisfied and, upon such
revocation according to the foregoing terms, the Borrower shall not be required
to make the prepayment specified in such notice. Partial prepayments shall be in
an aggregate amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans and $5,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Eurodollar Rate Loans. A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. Each such prepayment shall be accompanied by all accrued interest
on the amount prepaid and any amount required to be paid pursuant to
Section 4.05 hereof. Subject to Section 2.16, such prepayments shall be paid to
the Lenders in accordance with their respective Applicable Percentages.
(c)    Limitation on Prepayment of Eurodollar Rate Loans. The Borrower may not
prepay any Eurodollar Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 4.05 hereof.
(d)    Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.

2.05    Permanent Reduction of the Term Loan Commitments.
The Borrower shall have the right at any time and from time to time, prior to
the Funding Date, upon at least three (3) Business Days prior irrevocable
written notice to the Administrative Agent, without premium or penalty, to
permanently (i) terminate all of the Term Loan Commitments or (ii) reduce the
aggregate Term Loan Commitments in an aggregate principal amount not less than
$10,000,000 or any whole multiple of $1,000,000 in excess thereof. Any reduction
of the Term Loan Commitments shall be applied to the Term Loan Commitment of
each Lender according to its Applicable Percentage. All fees in respect of the
Term Loan Commitments accrued until the effective date of any termination of the
Term Loan Commitments shall be paid on the effective date of such termination.

2.06    Termination of Term Loan Commitments.
(a)    If the Funding Date occurs, the aggregate Term Loan Commitments shall be
automatically and permanently reduced to zero upon the borrowing of the Term
Loan on the Funding Date.
(b)    In the event that the Funding Date shall not have occurred on or prior to
the Termination Date and none of the Lenders have breached their obligations
under this Agreement to fund their respective portions of the Term Loan, each
Lender’s Term Loan Commitment shall automatically terminate and each Term Lender
shall upon such termination have no further obligation to make the Term Loan.
Notwithstanding anything in this Agreement to the contrary,


32

--------------------------------------------------------------------------------




the termination of Term Loan Commitments pursuant to this clause (b) shall not
prejudice any rights or remedies the Borrower may have under this Agreement for
any failure by a Lender prior to the date of such termination to comply with its
obligation under this Agreement to fund its portion of the Term Loan.

2.07    Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section, (i)
each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Margin for
Eurodollar Rate Loans and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin for Base Rate
Loans. The Borrower shall select the Type and Interest Period, if any,
applicable to any Loan at the time a Loan Notice is given pursuant to
Section 2.03.
(b)    Default Rate. Subject to Section 12.03, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 10.01(a), (f) or (g), or (ii) at the election of the Required Lenders,
upon the occurrence and during the continuance of any other Event of Default,
(A) the Borrower shall no longer have the option to request Eurodollar Rate
Loans, (B) all outstanding Eurodollar Rate Loans shall bear interest at a rate
per annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Eurodollar Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations arising hereunder or
under any other Loan Document and (D) all accrued and unpaid interest shall be
due and payable on demand of the Administrative Agent. Interest shall continue
to accrue on the Obligations, and shall be due and payable in accordance with
the terms hereof, before and after judgment and before and after the
commencement of any proceeding under any Debtor Relief Law.
(c)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2016; and interest on each Eurodollar Rate Loan shall
be due and payable on the last day of each Interest Period applicable thereto,
and if such Interest Period extends over three (3) months, at the end of each
three (3) month interval during such Interest Period. All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year).
(d)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such


33

--------------------------------------------------------------------------------




excess to the principal balance of the Obligations. It is the intent hereof that
the Borrower not pay or contract to pay, and that neither the Administrative
Agent nor any Lender receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by the
Borrower under applicable Law. In determining whether the interest contracted
for, charged, or received hereunder exceeds the highest rate permissible under
any applicable Law, the determining Person may, to the extent permitted by
applicable Law, (i) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

2.08    [Reserved.]

2.09    Fees.
(a)    Ticking Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender (other than a Defaulting Lender), a ticking fee of 0.15%
per annum times the aggregate principal amount of each Lender’s respective Term
Loan Commitment, accruing from and after July 30, 2016 through the earlier of
(A) the Funding Date and (B) the Termination Date. Such ticking fee shall be
payable in full upon the earlier of (A) the Funding Date and (B) the Termination
Date.
(b)    Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. All such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

2.10    Manner of Payment.
Each payment by the Borrower on account of the principal of or interest on the
Loans or of any fee or other amounts payable to the Lenders under this Agreement
shall be made not later than 1:00 p.m. on the date specified for payment under
this Agreement to the Administrative Agent at the Administrative Agent’s Office
for the account of the Lenders entitled to such payment in Dollars, in
immediately available funds and shall be made without any set off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 10.01, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Applicable Percentage in respect thereof (or other
applicable share as provided herein) of such payment and shall wire advice of
the amount of such credit to each Lender. Each payment to the Administrative
Agent of Administrative Agent’s fees or expenses shall be made for the account
of the Administrative Agent and any amount payable to any Lender under Article
IV or Section 12.04 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to the definition of Interest Period, if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest or fees if payable along with such payment.
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 2.16(a)(ii).




34

--------------------------------------------------------------------------------





2.11    Evidence of Debt.
The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and its
Subsidiaries and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower and such Subsidiaries hereunder and under the other
Loan Documents to pay any amount owing with respect to the Obligations. In the
event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

2.12    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Article IV or
Section 12.04) greater than its pro rata share thereof as provided herein, then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any of its
Subsidiaries or Affiliates (as to which the provisions of this paragraph shall
apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.



2.13    Administrative Agent’s Clawback.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of


35

--------------------------------------------------------------------------------




such borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.03(b) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(b)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.
(c)    Nature of Obligations of Lenders Regarding Loans. The obligations of the
Lenders under this Agreement to make the Loans and to make payments pursuant to
Section 12.04(c) are several and are not joint or joint and several. The failure
of any Lender to make available its Applicable Percentage of any Loan requested
by the Borrower or to make any payment under Section 12.04(c) on any date
required hereunder shall not relieve it or any other Lender of its corresponding
obligation, if any, to do so on such date, but no Lender shall be responsible
for the failure of any other Lender to so make its Loan or to make its payment
under Section 12.04(c).
(d)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14    Incremental Loans.
(a)    At any time after the Effective Date and prior to the Maturity Date, the
Borrower may by written notice to the Administrative Agent elect to request the
establishment of commitments (any such


36

--------------------------------------------------------------------------------




commitment, an “Incremental Term Loan Commitment”) for one or more increases in
the aggregate principal amount of the Term Loan (any such increase, an
“Incremental Term Loan Increase”); provided that (1) the total aggregate
principal amount for all such Incremental Term Loan Increases during the term of
this Agreement shall not exceed $250,000,000 and (2) the total aggregate amount
for each Incremental Term Loan Increase shall not be less than a minimum
principal amount of $25,000,000 or, if less, the remaining amount permitted
pursuant to the foregoing clause (1). Each such notice shall specify the date
(each, an “Increased Amount Date”) on which the Borrower proposes that any
Incremental Term Loan Increase shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent. The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Term Loan Commitment (any such Person, an “Incremental Lender”). Any proposed
Incremental Lender offered or approached to provide any Incremental Term Loan
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Term Loan Commitment. Any Incremental Term Loan Commitments shall
become effective as of such Increased Amount Date; provided that:
(A)    no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) all Incremental Term Loan Commitments on
such Increased Amount Date, (2) the Incremental Term Loan Increase pursuant
thereto, (3) any Permitted Acquisition consummated in connection therewith and
(4) any permanent repayment of Indebtedness in connection therewith;
(B)    the Administrative Agent shall have received from the Borrower a
Compliance Certificate demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that the Borrower is in compliance
with the financial covenants set forth in Section 9.10 based on the financial
statements most recently delivered pursuant to Section 8.01(a) or 8.01(b), as
applicable, both before and after giving effect (on a Pro Forma Basis) to
(x) all Incremental Term Loan Commitments on such Increased Amount Date and the
Incremental Term Loan Increase pursuant thereto, (y) any Permitted Acquisition
consummated in connection therewith and (z) any permanent repayment of
Indebtedness in connection therewith;
(C)    each of the representations and warranties contained in Article VII shall
be true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects, on such Increased Amount Date with the same effect
as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date);
(D)    each Incremental Term Loan Commitment (and the Loans made thereunder)
shall constitute Obligations of the Borrower and shall be guaranteed with the
other Loans on a pari passu basis;
(E)    in the case of each Incremental Term Loan Increase:
(x)    such Incremental Term Loan Increase shall constitute an increase to, and
shall be part of, the Term Loan and shall mature on the Maturity Date, shall
bear interest at the rate applicable to the Term Loan, and shall be subject to
the same


37

--------------------------------------------------------------------------------




terms and conditions as the Term Loan (provided that upfront fees payable by the
Borrower to the Incremental Lenders and customary arrangement or commitment fees
payable to any arranger in connection with such Incremental Term Loan Increase
shall be as agreed by the Borrower, the Incremental Lenders and such arrangers,
as applicable); and
(z)    except as provided above, all of the other terms and conditions
applicable to such Incremental Term Loan Increase shall, except to the extent
otherwise provided in this Section 2.14, be identical to the terms and
conditions applicable to the Term Loan;
(F)    any Incremental Lender participating in an Incremental Term Loan Increase
shall be entitled to the same voting rights as the existing Lenders and any
Loans made pursuant to an Incremental Term Loan Increase shall receive proceeds
of prepayments on the same basis as the Term Loan hereunder;
(G)    such Incremental Term Loan Commitments shall be effected pursuant to one
or more Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement(s) may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.14); and
(H)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Loan
Party authorizing such Incremental Term Loan Increase) reasonably requested by
the Administrative Agent in connection with any such transaction.
(b)    (i)    No existing Lender shall be obligated to participate in any
Incremental Term Loan Increase, and each Lender’s decision to provide (or not
provide) an Incremental Term Loan Commitment in any instance shall be made in
such Lender’s sole and absolute discretion in each case; and
(ii)    The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.
(c)    On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions and
the other terms and conditions set forth herein, each Incremental Lender with an
Incremental Term Loan Commitment shall make a Loan to the Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Lender
hereunder with respect to such Incremental Term Loan Commitment and its Loan
made pursuant to such Incremental Term Loan Increase.



2.15    [Reserved.]


38

--------------------------------------------------------------------------------





2.16    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (1) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (2) such Loans were made
or at a time when the conditions set forth in Section 6.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Term Loan Commitments hereunder. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.16(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any
ticking fee pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Term Loan Commitments
hereunder, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made


39

--------------------------------------------------------------------------------




retroactively with respect to payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.



ARTICLE III
    
[Reserved.]



ARTICLE IV
    

TAXES, YIELD PROTECTION AND ILLEGALITY

4.01
    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of such Loan Party or the Administrative
Agent, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 4.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such


40

--------------------------------------------------------------------------------




Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
4.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 4.01(c)(ii) below.
(i)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).


41

--------------------------------------------------------------------------------




(d)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 4.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.01(e)(ii)(A), 4.01(e)(ii)(B) and 4.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)
    Without limiting the generality of the foregoing,
(I)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(J)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of


42

--------------------------------------------------------------------------------




IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 4.01-A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 4.01-B or Exhibit 4.01-C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 4.01-D on behalf of each such direct and indirect partner;
(K)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals if required by applicable Law) of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(L)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue


43

--------------------------------------------------------------------------------




Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 4.01 expires or becomes obsolete or
inaccurate in any respect, it shall promptly update such form or certification
or promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 4.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 4.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 4.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all Obligations.

4.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
Lending Office to perform any of its obligations


44

--------------------------------------------------------------------------------




hereunder or make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make, maintain, fund or charge interest with respect to or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender, shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

4.03    Inability to Determine Rates.
If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a) above, “Impacted Loans”), or (b)
the Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a borrowing of or
conversion to Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this section, the Administrative Agent,
with the prior written consent of the Borrower and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such


45

--------------------------------------------------------------------------------




alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or such affected Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

4.04 Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 4.04(e));
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or Recipient of making, converting to, continuing or maintaining any Loan
the interest on which is determined by reference to the Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender or Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
Recipient, the Borrower will pay to such Lender or Recipient, as the case may
be, such additional amount or amounts as will compensate such Person for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Term Loan Commitment of such Lender or the Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity requirements), then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.


46

--------------------------------------------------------------------------------




(c)    Certificates for Reimbursement. A certificate of a Lender or other
Recipient setting forth in reasonable detail the amount or amounts necessary to
compensate such Person or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or other
Recipient the amount shown as due on any such certificate within twenty days
after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or other
Recipient to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Person’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or other Recipient pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than nine months
prior to the date that such Lender or other Recipient notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Person’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
interest payment date, such additional interest shall be due and payable 10 days
from receipt of such notice.

4.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 12.12;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.


47

--------------------------------------------------------------------------------




The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded. A certificate of a Lender setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender under this Section and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within twenty
days after receipt thereof.

4.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any Loan
to the Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 4.04, or the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.01, or if any Lender gives a notice pursuant
to Section 4.02, then at the request of the Borrower such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 4.01 or 4.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 4.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
4.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
4.06(a), the Borrower may replace such Lender in accordance with Section 12.12.

4.07    Survival.
All of the Loan Parties’ obligations under Sections 4.01, 4.04, 4.05 and 4.06
shall survive termination of the Term Loan Commitments and the Credit Agreement,
repayment of all Obligations hereunder and resignation of the Administrative
Agent.

ARTICLE V
    

GUARANTY

5.01    The Guaranty.


48

--------------------------------------------------------------------------------




Each of the Guarantors hereby jointly and severally guarantees to each Lender
and each other holder of Obligations as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, (i)
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall not exceed an aggregate amount equal to the largest amount that
would not render such obligations subject to avoidance under applicable Debtor
Relief Laws and (ii) with respect to each Guarantor, the Obligations guaranteed
by such Guarantor under this Article V shall exclude all Excluded Swap
Obligations with respect to such Guarantor.

5.02    Obligations Unconditional.
The obligations of the Guarantors under Section 5.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 5.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall not exercise any right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Loan Party for
amounts paid under this Article V until such time as the Obligations have been
paid in full. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or


49

--------------------------------------------------------------------------------




(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives, to the fullest extent permitted by Law, diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any other holder of the Obligations exhaust any right,
power or remedy or proceed against any Person under any of the Loan Documents or
any other document relating to the Obligations, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

5.03    Reinstatement.
The obligations of each Guarantor under this Article V shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the reasonable
and documented fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

5.04    Certain Additional Waivers.
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 5.02 and through the exercise of rights of
contribution pursuant to Section 5.06.

5.05    Remedies.
The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 10.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 10.02) for purposes of Section 5.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 5.01.

5.06    Rights of Contribution.
The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 5.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid in full, and none of the Guarantors shall
exercise any right or remedy under this Section 5.06 against any other Guarantor
until such Obligations have been paid-in-full. For purposes of this Section
5.06, (a) “Excess Payment” shall mean the


50

--------------------------------------------------------------------------------




amount paid by any Guarantor in excess of its Ratable Share of any Obligations;
(b) “Ratable Share” shall mean, for any Guarantor in respect of any payment of
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Obligations of (i) the amount by which the aggregate present fair
salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Loan Parties
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties hereunder) of the Loan Parties; provided,
however, that, for purposes of calculating the Ratable Shares of the Guarantors
in respect of any payment of Obligations, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment; and (c) “Contribution Share”
shall mean, for any Guarantor in respect of any Excess Payment made by any other
Guarantor, the ratio (expressed as a percentage) as of the date of such Excess
Payment of (i) the amount by which the aggregate present fair salable value of
all of its assets and properties exceeds the amount of all debts and liabilities
of such Guarantor (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Loan Parties other than the maker of
such Excess Payment exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties) of the Loan Parties other
than the maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment. This Section 5.06 shall not be deemed to
affect any right of subrogation, indemnity, reimbursement or contribution that
any Guarantor may have under Law against the Borrower in respect of any payment
of Obligations.

5.07    Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article V is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

5.08    Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article V by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article V
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each applicable Loan Party under this
Section shall remain in full force and effect until the Obligations (other than
(x) contingent indemnification obligations as to which no claim has been
asserted and (y) obligations and liabilities under Specified Cash Management
Agreements and Specified Hedge Agreements that are not yet


51

--------------------------------------------------------------------------------




due and payable and do not become due and payable upon or as a result of the
repayment of the other Obligations) have been indefeasibly paid and performed in
full. Each Loan Party intends this Section to constitute, and this Section shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Loan Party that would otherwise not constitute an Eligible
Contract Participant for any Swap Obligation for all purposes of the Commodity
Exchange Act.

ARTICLE VI
    

CONDITIONS TO CLOSING AND BORROWING

6.01    Conditions to Effective Date.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, this Agreement shall become effective upon satisfaction of solely the
following conditions precedent:
(a)    Receipt by the Administrative Agent of executed counterparts of this
Agreement, executed by (i) a Responsible Officer of the Borrower and each
Guarantor party hereto as of the Effective Date and (ii) each Lender.
(b)    Each Lender shall have received, at least 3 Business Days prior to the
Effective Date, all documentation and other information that it has reasonably
requested in writing at least 5 Business Days prior to the Effective Date and
that it has reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.

6.02    Conditions to Funding Date.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the obligation of the Lenders to make the Term Loan hereunder is
subject solely to the satisfaction of each of the following conditions
precedent:
(a)    The Effective Date shall have occurred.
(b)    Receipt by the Administrative Agent of:
(i)    Loan Documents. Executed counterparts of the Loan Documents (other than
this Agreement), each executed by a Responsible Officer of the Borrower and each
Guarantor party hereto as of the Effective Date and, as applicable, by the
Administrative Agent.
(ii)    Opinions of Counsel. A customary opinion of Shearman & Sterling LLP,
legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, dated as of the Funding Date.
(iii)    Organization Documents, Resolutions, Etc.
(A)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or


52

--------------------------------------------------------------------------------




organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Funding Date;
(B)    customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
and
(C)    customary documents and certifications evidencing that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation.
(iv)    Loan Notice; Funding Indemnity. A Loan Notice in accordance with the
requirements hereof and, if Eurodollar Rate Loans will be advanced on the
Funding Date and the Funding Date occurs prior to the date that is three (3)
Business Days following the Effective Date, the funding indemnity letter
described in Section 2.01 (not less than three (3) Business Days prior to the
Funding Date).
(v)    Financial Statements. The audited consolidated financial statements of
the Target and its Subsidiaries for the fiscal year ended December 31, 2015 and
the unaudited consolidated financial statements of the Target and its
Subsidiaries for the fiscal quarter ended March 31, 2016 and each other fiscal
quarter ending thereafter and at least 50 days before the Funding Date.
(vi)    Closing Certificate. A certificate, dated as of the Funding Date, signed
by a Responsible Officer of the Borrower certifying that the conditions
specified in Sections 6.02(c), (d) and (e) have been satisfied.
(vii)
    Solvency Certificate. A solvency certificate, dated as of the Funding Date,
from the Borrower’s chief financial officer in substantially the form attached
hereto as Exhibit 6.02.
(c)    (i) The Specified Credit Agreement Representations shall be true and
correct in all material respects on the Funding Date and (ii) the Specified
Merger Agreement Representations shall be true and correct on and as of the
Acceptance Time (as defined in the Merger Agreement) (or, in the case of any
such representations and warranties that expressly relate to a specified date,
as of such specified date); provided, that the condition under this clause (ii)
shall be deemed satisfied unless the Borrower (or its Subsidiary or Affiliate)
has the right to decline to consummate the Offer (as defined in the Merger
Agreement) as a result of a breach of the Specified Merger Agreement
Representations (in each case, in accordance with the terms of the Merger
Agreement).
(d)    No Company Material Adverse Effect (as defined in the Merger Agreement)
shall have occurred or exist at or prior to the Acceptance Time (as defined in
the Merger Agreement) and shall be continuing as of immediately prior to the
Acceptance Time (as defined in the Merger Agreement).


53

--------------------------------------------------------------------------------




(e)    The Demandware Acquisition and the Merger shall have been consummated, or
substantially simultaneously with the borrowing of the Term Loan shall be
consummated, in all material respects in accordance with the terms of the Merger
Agreement, which shall be in full force and effect without any alteration,
amendment, change, supplement or waiver that is materially adverse to the
Lenders and is not consented to in writing by the Administrative Agent (which
consent shall not be unreasonably withheld or delayed) (and for purposes of this
condition, it being understood and agreed that any increase or decrease in the
aggregate purchase price for the Acquisition by less than 10% shall not be
deemed materially adverse to the Lenders).
(f)    Receipt by the Administrative Agent, the Arranger and the Lenders of
either (i) all fees required to be paid on or before the Funding Date pursuant
to the Fee Letter or (ii) evidence reasonably satisfactory to the Administrative
Agent, the Arranger and the Lenders that such fees will be paid substantially
concurrently with the closing of and initial funding under this Agreement on the
Funding Date.
(g)    The Borrower shall have either (i) paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent), plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent), in each case to the extent invoiced to the Borrower at
least one Business Day prior to the Funding Date, or (ii) provided evidence
reasonably satisfactory to the Administrative Agent that such fees, charges and
disbursements of counsel will be paid substantially concurrently with the
closing of and initial funding under this Agreement on the Funding Date.
Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in Section 6.01 and this Section 6.02, each Lender that has signed
this Agreement and/or funded its initial Loans shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Funding Date specifying its
objection thereto.
Each borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower that: (x) the representations and warranties of each Loan Party
contained in this Agreement are true and correct in all material respects (or,
if any such representation or warranty is qualified by materiality or Material
Adverse Effect, true and correct in all respects as drafted) on and as of the
date of such borrowing, with the same effect as if made on and as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall be true and
correct in all material respects (or, if any such representation or warranty is
qualified by materiality or Material Adverse Effect, true and correct in all
respects as drafted) as of such earlier date) and (y) in the case of each
borrowing hereunder after the funding of the Term Loan on the Funding Date, no
Default or Event of Default has occurred and is continuing on the date of such
borrowing or after giving effect to the Loans to be made on such date; provided
that, notwithstanding anything in this Agreement or any other Loan Document to
the contrary, (i) the only representations and warranties the accuracy of which
shall be a condition to the availability of the Term Loan on the Funding Date
shall be the Specified Credit Agreement Representations and the Specified Merger
Agreement Representations (in each case as specified in Section 6.02(c) above)
and (ii) the absence of any Default or Event of Default shall not be a condition
to the availability of the Term Loan on the Funding Date. Notwithstanding
anything in this Agreement or any Loan Document to the


54

--------------------------------------------------------------------------------




contrary, the Loan Notice required by Section 6.02(b)(iv) shall only certify as
to the accuracy of the Specified Credit Agreement Representations and the
Specified Merger Agreement Representations and shall not contain any
certification as to whether a Default or Event of Default exists. Without
limiting any of the foregoing provisions of this Section 6.02, the Term Loan is
being made on the Funding Date upon the terms of this Agreement and the other
Loan Documents and in reliance upon the representations and warranties set forth
in this Agreement and the other Loan Documents.



ARTICLE VII
    

REPRESENTATIONS AND WARRANTIES
Commencing on the Funding Date, the Loan Parties represent and warrant to the
Administrative Agent and the Lenders that:

7.01    Existence, Qualification and Power.
Each Loan Party and each Subsidiary (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a) (with
respect to Immaterial Subsidiaries only), (b)(i) or (c), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

7.02    Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party (x) have been duly authorized by all necessary
corporate or other organizational action on the part of such Loan Party, and (y)
do not (a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than pursuant to the Loan Documents), or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or by which such Person is bound or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law, except in each case referred
to in clause (b) or (c), to the extent such conflict, breach, contravention,
payment or violation could not reasonably be expected to have a Material Adverse
Effect.

7.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect and (b) those that the failure to obtain could not reasonably be expected
to result in a Material Adverse Effect.


55

--------------------------------------------------------------------------------





7.04    Binding Effect.
Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to applicable Debtor
Relief Laws and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

7.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements and the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
April 30, 2016 (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby (subject, in the case of unaudited
financial statements, to the absence of footnotes and to normal year-end audit
adjustments); and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness,
to the extent required to be shown on financial statements prepared in
accordance with GAAP.
(b)    From the date of the Audited Financial Statements to and including the
Funding Date, there has been no Disposition or any Recovery Event of any
material part of the business or property of the Loan Parties and their
Subsidiaries, taken as a whole, and except for the Demandware Acquisition, no
purchase or other acquisition by any of them of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of the Loan Parties and their Subsidiaries,
taken as a whole, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Lenders on or prior to the Funding Date.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect (the foregoing
representation and warranty in this clause (c) being deemed to be made following
the consummation of the Acquisition immediately after the funding of the Term
Loan on the Funding Date).

7.06    Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that could
reasonably be expected to have a Material Adverse Effect.

7.07    No Default.
No Default has occurred and is continuing.

7.08    Ownership of Property.


56

--------------------------------------------------------------------------------




Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

7.09    Environmental Compliance.
Except as could not reasonably be expected to have a Material Adverse Effect:
(a)    Each of the Facilities and all operations of any Loan Party or any
Subsidiary at the Facilities are in compliance with all applicable Environmental
Laws.
(b)    None of the Facilities contains any Hazardous Materials at, on or under
the Facilities in amounts or concentrations that constitute or constituted a
violation of, or could reasonably be expected to give rise to liability under,
Environmental Laws.


(c)    No Loan Party nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority alleging, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities.
(d)    Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.
(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened in writing, under any Environmental Law to which any Loan Party or
any Subsidiary is or will be named as a party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Loan Party, any Subsidiary or the
Facilities.
(f)    There has been no release or threat of release of Hazardous Materials at
or from the Facilities, or arising from or related to the operations (including,
without limitation, disposal of Hazardous Materials) of any Loan Party or any
Subsidiary in connection with the Facilities, in violation of or in amounts or
in a manner that could reasonably be expected to give rise to liability under
Environmental Laws.

7.10    Insurance.
The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons (or self-insurance, including self-insurance with Affiliates, to the
extent customary), in such amounts, with such deductibles and covering such
risks as are materially consistent with the terms of insurance customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates.





57

--------------------------------------------------------------------------------




7.11    Taxes.
The Loan Parties and their Subsidiaries have filed all federal and state income
tax returns and all other tax returns and reports required to be filed by them,
and have paid all federal and state income and all other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, in each case except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or where failure to so file or pay could not reasonably be
expected to have a Material Adverse Effect. There is no proposed tax assessment
against any Loan Party or any Subsidiary that would, if made, have a Material
Adverse Effect. As of the Funding Date, no Loan Party nor any Subsidiary is
party to any agreement with any Person that is not a Loan Party or a Subsidiary
that provides for the sharing or allocation of Taxes.

7.12
    ERISA Compliance.
(a)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. There has been no
prohibited transaction with respect to any Pension Plan that has resulted or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(b)    (i) No ERISA Event that would cause liability to be imposed on the
Borrower has occurred, and no Loan Party nor any ERISA Affiliate is aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan that would cause
liability to be imposed on the Borrower; (ii) no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) no Loan Party has incurred any material liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; and (iv) no Loan Party nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA, except in any case as could not reasonably be expected to have a Material
Adverse Effect.

7.13    Subsidiaries.
Set forth on Schedule 7.13 to the Disclosure Letter is a complete and accurate
list as of the Effective Date (or, to the extent indicated therein and to the
extent applicable, as of the date of the Demandware Acquisition) of each
Subsidiary of any Loan Party, together with (i) jurisdiction of organization of
such Subsidiary, (ii) the percentage of outstanding shares of each class owned
(directly or indirectly) by any Loan Party or any Subsidiary and (iii) a
designation of Excluded Subsidiaries. The outstanding Equity Interests of each
Material Subsidiary of any Loan Party are, to the extent such concepts are
applicable, validly issued, fully paid and non-assessable.

7.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. The use of proceeds of the Term
Loan for the purposes contemplated hereby will not violate the provisions of
Regulations T, U or X of the FRB.


58

--------------------------------------------------------------------------------




(b)    No Loan Party is required to be registered as an “investment company”
under the Investment Company Act of 1940.

7.15    Disclosure.
No written report, financial statement, certificate or other information
furnished in writing by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), when taken as a whole and together with the Borrower’s filings with
the SEC that are available on the SEC’s website, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that (a) with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being understood that forecasts and projections are subject to contingencies and
no assurance can be given that any forecast or projection will be realized) and
(b) with respect to information relating to the Borrower’s industry generally
and trade data which relates to a Person that is not the Borrower or a
Subsidiary thereof, the Borrower makes no representation and/or warranty with
respect to such information.

7.16    Compliance with Laws.
Each Loan Party and Subsidiary is in compliance with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

7.17    Intellectual Property; Licenses, Etc.
Each Loan Party and each Subsidiary owns, or possesses the right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, except to the extent failure to own or possess any such IP Right
could not reasonably be expected to have a Material Adverse Effect. Except for
such claims and infringements that could not reasonably be expected to have a
Material Adverse Effect, (a) no claim has been asserted and is pending by any
Person challenging or questioning the use of any IP Rights or the validity or
effectiveness of any IP Rights, nor does any Loan Party know of any such claim,
and (b) to the knowledge of the Responsible Officers of the Loan Parties, the
use of any IP Rights by any Loan Party or any Subsidiary or the granting of a
right or a license in respect of any IP Rights from any Loan Party or any
Subsidiary does not infringe on the rights of any Person.

7.18    Solvency.
The Borrower and its Subsidiaries are Solvent on a consolidated basis (after
giving effect to the consummation of the Demandware Acquisition and the Merger,
the borrowing of the Term Loan and the payment of the purchase price for the
Acquisition and Merger and related costs).







59

--------------------------------------------------------------------------------




7.19    Identifying Information.
Set forth on Schedule 7.19(a) to the Disclosure Letter is the chief executive
office, exact legal name, U.S. tax payer identification number and
organizational identification number of each Loan Party as of the Effective Date
(or, to the extent indicated therein and to the extent applicable, as of the
date of the Demandware Acquisition). Except as set forth on Schedule 7.19(b) to
the Disclosure Letter, no Loan Party has during the five years preceding the
Effective Date (i) changed its legal name, (ii) changed its state of formation
or (iii) been party to a merger, consolidation or other change in structure.

7.20    OFAC, Etc.
Neither any Loan Party, nor any of its Subsidiaries, nor, to the knowledge of
the Borrower, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is, (a) the subject or target of any
Sanctions or in violation of applicable Anti-Corruption Laws, (b) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by the United States federal government (including, without limitation,
OFAC), the European Union or Her Majesty’s Treasury or (c) located, organized or
resident in a Designated Jurisdiction.

7.21    EEA Financial Institution.
No Loan Party is an EEA Financial Institution.

ARTICLE VIII
    

AFFIRMATIVE COVENANTS
Commencing on the Funding Date, so long as any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied (other than (x) contingent
indemnification obligations as to which no claim has been asserted and (y)
obligations and liabilities under Specified Cash Management Agreements and
Specified Hedge Agreements), each Loan Party shall and shall cause each
Subsidiary to:

8.01    Financial Statements.
Deliver to the Administrative Agent and each Lender:
(a)    as soon as available, but in any event within ninety days after the end
of each fiscal year of the Borrower, commencing with the fiscal year ending
January 31, 2017, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and


60

--------------------------------------------------------------------------------




(b)    as soon as available, but in any event within forty-five days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, commencing with the fiscal quarter ending July 31, 2016, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statement of cash flows for the portion of
the Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section
8.02(d), the Borrower shall not be separately required to furnish such
information under Section 8.01(a) or 8.01(b) above, but the foregoing shall not
be in derogation of the obligation of the Borrower to furnish the information
and materials described in Section 8.01(a) or (b) above at the times specified
therein.

8.02    Certificates; Other Information.
Deliver to the Administrative Agent and each Lender:
(a)    concurrently with the delivery of the financial statements referred to in
Section 8.01(a), a certificate of its independent certified public accountants
certifying such financial statements;
(b)    within five (5) Business Days after the delivery of the financial
statements referred to in Sections 8.01(a) and 8.01(b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower, which shall (i) specify the
Applicable Margin determined by reference to the Consolidated Leverage Ratio as
calculated and set forth in such Compliance Certificate and (ii) in the case of
a Compliance Certificate delivered in connection with the financial statements
required under Section 8.01(a), include such supplements to Schedules 7.13,
7.19(a) and 7.19(b) to the Disclosure Letter as are necessary such that, as
supplemented, such Schedules would be accurate and complete as of the date of
such Compliance Certificate (which delivery may, unless the Administrative Agent
or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;
(d)    without duplication of Section 8.01, promptly after the same are
available, copies of each annual report, proxy or financial statement or other
material report or communication sent to the equityholders of the Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower or any Subsidiary may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934;


61

--------------------------------------------------------------------------------




(e)    promptly after the furnishing thereof, copies of any material statement
or report furnished to any holder (other than the Borrower or any Subsidiary) of
debt securities (for the avoidance of doubt, excluding loan agreements and notes
issued thereunder) of any Loan Party pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 8.01 or any other clause of this Section 8.02
(it being understood that notices or reports regarding conversion or
convertibility of Convertible Debt Securities need not be furnished);
(f)    promptly upon receipt thereof by the Borrower or any Subsidiary, copies
of each material notice or other material correspondence received from the SEC
(or comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary; and
(g)    promptly upon request, such additional information regarding the
business, financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender (through the Administrative Agent) may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 8.01(a) or 8.01(b) or
Section 8.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 12.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Subsidiaries, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
12.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the


62

--------------------------------------------------------------------------------




Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated as “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

8.03    Notices.
Promptly (and in any event, within five Business Days) notify the Administrative
Agent of:
(a)    the occurrence of any Default;
(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect; and
(c)    any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary (except for any such change
required by Law) and any determination by the Borrower referred to in the last
paragraph of the definition of “Applicable Margin” in Section 1.01.
Each notice pursuant to this Section 8.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

8.04    Payment of Taxes.
Pay and discharge, as the same shall become due and payable, all Taxes upon it
or its properties or assets, unless (i) the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Loan Party or such Subsidiary
or (ii) the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

8.05    Preservation of Existence, Etc.
(a)    In the case of the Loan Parties, preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 9.04 or 9.05.
(b)    In the case of Subsidiaries that are not Loan Parties, preserve, renew
and maintain in full force and effect its good standing under the Laws of the
jurisdiction of its organization, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
(c)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(d)    Preserve or renew all of its IP Rights, except where the non-preservation
or non-renewal of such IP Rights could reasonably be expected to have a Material
Adverse Effect.


63

--------------------------------------------------------------------------------





8.06    Maintenance of Properties.
(a)    Maintain, preserve and protect all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, and make all necessary repairs thereto and
renewals and replacements thereof, except in each case where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.
(b)    Use the standard of care typical in the industry in the operation and
maintenance of its facilities, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

8.07    Maintenance of Insurance.
Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of any Loan Party (or self-insurance, including self-insurance with
Affiliates, to the extent customary), in such amounts, with such deductibles and
covering such risks as are materially consistent with the terms of insurance
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or such Subsidiary
operates.

8.08    Compliance with Laws.
(a)    Comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
(b)    Maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective Related
Parties with Anti-Corruption Laws and applicable Sanctions.

8.09    Books and Records.
(a)    Maintain proper books of record and account, in which full, true and
correct entries are made in all material respects sufficient to prepare
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP.
(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or any Material Subsidiary, as the case may
be.

8.10    Inspection Rights.
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours (but not more than
once per fiscal year unless an Event of Default exists),


64

--------------------------------------------------------------------------------




upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. Notwithstanding the foregoing, neither the
Borrower nor its Subsidiaries shall be required to disclose or discuss, or
permit the inspection, examination or making of extracts of, any document, book,
record or other matter, that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent, such Lender or other representatives is then
prohibited by applicable Law or any agreement binding on the Borrower or its
Subsidiaries or (iii) is protected from disclosure by the attorney-client
privilege or the attorney work product privilege.

8.11    [Reserved.]

8.12    Additional Guarantors.
Within forty-five days (or such later date as the Administrative Agent may agree
in its sole discretion) after any Person becomes a Domestic Subsidiary (other
than an Excluded Subsidiary) or a Domestic Subsidiary ceases to be an Excluded
Subsidiary, cause such Person to (a) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall deem appropriate for such purpose,
and (b) upon the request of the Administrative Agent in its sole discretion,
deliver to the Administrative Agent such Organization Documents, resolutions and
favorable opinions of counsel, and such other documents of the types referred to
in Section 6.02(b)(iii), all in form, content and scope reasonably satisfactory
to the Administrative Agent.

8.13    Compliance With Environmental Laws.
Comply with all applicable Environmental Laws and environmental permits; obtain
and renew all environmental permits necessary for its operations and properties;
and conduct any investigation, study, sampling and testing required by a
Governmental Authority pursuant to an Environmental Law, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its owned or leased properties, in accordance
with the requirements of all Environmental Laws, except, in any case, where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

8.14    Further Assurances.
Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any defect or error that may be discovered in
any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances, agreements, documents and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent and the Lenders the rights granted or now or hereafter intended to be
granted to the Administrative Agent and the Lenders under any Loan Document or
under any other instrument executed in connection with any Loan Document to
which any Loan Party is or is to be a party.


65

--------------------------------------------------------------------------------





8.15    Use of Proceeds.
Use the proceeds of the Term Loan to (a) finance a portion of the purchase price
for the Demandware Acquisition and Merger and (b) pay costs and expenses related
to the foregoing and to the closing of and funding under the Loan Documents.

ARTICLE IX
    

NEGATIVE COVENANTS
Commencing on the Funding Date, so long as any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied (other than (x) contingent
indemnification obligations as to which no claim has been asserted and (y)
obligations and liabilities under Specified Cash Management Agreements and
Specified Hedge Agreements), no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

9.01    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)    (i) Liens pursuant to any Loan Document and (ii) Cash Collateral (as such
term is defined in the Revolving Credit Agreement) provided pursuant to the
Revolving Credit Agreement;
(b)    Liens existing on the Effective Date (or reasonably anticipated to be
incurred following the Effective Date) and listed on Schedule 9.01 to the
Disclosure Letter and any renewals or extensions thereof, provided that, unless
such Schedule 9.01 otherwise expressly permits such Liens to be refinanced,
renewed or amended, (i) the property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased, (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby, to the extent
constituting Indebtedness, is permitted by Section 9.03(b);
(c)    Liens for taxes, assessments or governmental charges or levies not yet
due or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation (including pledges or deposits security liabilities for
reimbursement or indemnity arrangements and letter of credit or bank guaranty
arrangements with respect thereto), other than any Lien imposed by ERISA;


66

--------------------------------------------------------------------------------




(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 10.01(h);
(i)    Liens securing Indebtedness permitted under Section 9.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (including any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof and
reasonable and customary security deposits in connection therewith), (ii) the
Indebtedness secured thereby does not exceed the cost (negotiated on an arm’s
length basis) of the property being acquired on the date of acquisition or the
cost of such construction or improvement and (iii) such Liens attach to such
property concurrently with or within ninety days after the acquisition or
completion of the construction or improvement thereof;
(j)    leases or subleases granted to others not interfering in any material
respect with the business of any Loan Party or any Subsidiary;
(k)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to leases permitted by this Agreement;
(l)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 9.02(a);
(m)    Liens arising as a matter of law or created in the ordinary course of
business in the nature of (i) normal and customary rights of setoff and bankers’
liens upon deposits of cash in favor of banks or other depository institutions
and (ii) Liens securing reasonable and customary fees for services in favor of
banks, securities intermediaries or other depository institutions;
(n)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or, if applicable, the corresponding section of the Uniform
Commercial Code in effect in the relevant jurisdiction) on items in the course
of collection; and
(o)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower or existing on any property or asset prior
to the acquisition thereof by the Borrower or any Subsidiary; provided that (i)
such Liens were not created in contemplation of such merger, consolidation,
Investment or acquisition, (ii) such Liens do not encumber any property other
than the property encumbered at the time of such merger, consolidation,
Investment or acquisition, and the proceeds and products thereof, (iii) such
Liens do not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the


67

--------------------------------------------------------------------------------




Borrower or such Subsidiary or the assets so acquired, and (iv) any Indebtedness
secured by such Lien is permitted under Section 9.03(f);
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(q)    customary Liens on insurance proceeds securing financed insurance
premiums in the ordinary course of business;
(r)    licenses of intellectual property in the ordinary course of business
(including intercompany licensing of intellectual property between the Borrower
and any Subsidiary or between Subsidiaries in connection with cost-sharing
arrangements, distribution, marketing, make-sell and other similar arrangements)
not interfering in any material respect with the business of the Borrower and
its Subsidiaries;
(s)    Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement
relating to a Permitted Acquisition, the Demandware Acquisition, or any
Disposition or other transaction that is not prohibited by this Agreement;
(t)    customary Liens granted in favor of a trustee pursuant to an indenture
relating to Indebtedness not prohibited under this Agreement to the extent such
Liens (i) only secure customary compensation, indemnification and reimbursement
obligations owing to such trustee under such indenture and (ii) are limited to
the cash held by such trustee (excluding cash held in trust for the payment of
such Indebtedness);
(u)    deposits as security for contested Taxes or contested import or customs
duties;
(v)    customary Liens granted in the ordinary course of business securing any
overdraft and related liabilities arising under Cash Management Agreements;
(w)    customary rights of first refusal, voting, redemption, transfer or other
restrictions with respect to the Equity Interests in any joint venture entities
or other Persons that are not Subsidiaries;
(x)    assignments of the right to receive income effected as part of the sale
of a Subsidiary or a business unit that is otherwise permitted pursuant to
Section 9.05;
(y)    Liens on cash and Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness not prohibited by this
Agreement;
(z)    Liens on real property, land, improvements and related fixed assets and
fixtures, easements and other appurtenances, leases and rents, insurance
proceeds and other related property customarily encumbered by a mortgage or deed
of trust, securing Indebtedness permitted under Section 9.03(m);
(aa)    Liens granted by any Foreign Subsidiary to any other Foreign Subsidiary
securing Indebtedness permitted under Section 9.03 or any other obligations
permitted hereunder;


68

--------------------------------------------------------------------------------




(bb)    Liens on cash collateral securing letters of credit permitted under
Section 9.03; and
(cc)    other Liens securing Indebtedness or other obligations permitted
hereunder in an aggregate principal amount at any time outstanding not exceeding
$125,000,000.

9.02    Investments.
Make any Investments, except:
(a)    Investments held in the form of cash or constituting Cash Equivalents at
the time acquired;
(b)    Investments existing as of the Effective Date and set forth on Schedule
9.02 to the Disclosure Letter and any Investments reasonably anticipated to be
made pursuant to existing or contemplated commitments or negotiations set forth
on Schedule 9.02 to the Disclosure Letter, up to the amounts set forth on
Schedule 9.02 to the Disclosure Letter;
(c)    Investments by the Borrower or any Subsidiary existing on the Effective
Date in the Equity Interests of its Subsidiaries;
(d)    Investments made by the Borrower in or to any Subsidiary and made by any
Subsidiary in or to the Borrower or any other Subsidiary;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable (including intercompany receivables and intercompany charges or
expenses) or notes receivable arising from the grant of trade credit in the
ordinary course of business, prepayments or other credits to suppliers or
vendors made in the ordinary course of business and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(f)    Guarantees permitted by Section 9.03;
(g)    the Demandware Acquisition and Permitted Acquisitions;
(h)    Investments held by any Person that becomes a Subsidiary of the Borrower
after the date hereof pursuant to a Permitted Acquisition or the Demandware
Acquisition; provided that such Investments are existing at the time such Person
becomes a Subsidiary of the Borrower and were not made in contemplation of such
Permitted Acquisition or the Demandware Acquisition, as applicable;
(i)    Swap Contracts permitted by Section 9.03(d) and Permitted Call Spread
Swap Agreements;
(j)    to the extent permitted by Section 9.05, Investments consisting of
non-cash consideration received for any Disposition permitted by Section 9.05;
(k)    Investments that consist of or result from a merger or consolidation
permitted by Section 9.04;


69

--------------------------------------------------------------------------------




(l)    advances to officers, directors and employees of the Borrower and
Subsidiaries made in the ordinary course of business and substantially
consistent with past practice for travel, entertainment, relocation, commission
advances and analogous ordinary business purposes;
(m)    to the extent constituting an Investment, Permitted Liens;
(n)    any other Investments so long as, immediately after giving effect to any
such Investment (and any Indebtedness incurred in connection therewith), (i) no
Default has occurred and is continuing, (ii) the Consolidated Leverage Ratio,
calculated on a Pro Forma Basis as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 8.01(a) or (b), is at least 0.25 to 1.00 less than the maximum
Consolidated Leverage Ratio then permitted under Section 9.10(a) (giving effect
to any increase in such maximum Consolidated Leverage Ratio in effect during a
Leverage Increase Period instituted (or to be instituted in connection with a
Permitted Acquisition for which the Consolidated Leverage Ratio is being
calculated on a Pro Forma Basis under this Section 9.02(n)(ii)) in accordance
with Section 9.10(a)), and (iii) the Loan Parties are otherwise in compliance
with the financial covenants set forth in Section 9.10, calculated on a Pro
Forma Basis as of the most recent fiscal quarter end for which the Borrower was
required to deliver financial statements pursuant to Section 8.01(a) or (b);
(o)    Investments in an amount not to exceed, in the aggregate in any fiscal
year of the Borrower, 5.0% of Consolidated Total Assets (determined based on the
financial statements most recently delivered pursuant to Section 8.01 prior to
each Investment made pursuant to this clause (o)); and
(p)    Investments received in connection with the merger, disposition,
liquidation, dissolution or other transaction involving a Person in which the
Borrower or any of its Subsidiaries holds a minority investment.

9.03    Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the Effective Date (or reasonably anticipated
to be incurred following the Effective Date) (or, in the case of any revolving
credit facility, available to be drawn thereunder) set forth on Schedule 9.03 to
the Disclosure Letter (and renewals, refinancings and extensions thereof);
provided that, unless such Schedule 9.03 otherwise expressly permits such
Indebtedness to be refinanced, renewed or amended, (i) the amount of such
Indebtedness (or, in the case of any revolving credit facility, the maximum
principal amount available to be drawn thereunder) is not increased at the time
of such refinancing, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
renewal or extension are not materially less favorable to the Loan Parties and
their Subsidiaries or the Lenders than the terms of the Indebtedness being
refinanced, renewed or extended;


70

--------------------------------------------------------------------------------




(c)    intercompany Indebtedness permitted under Section 9.02; provided that in
the case of Indebtedness owing by a Loan Party to a Foreign Subsidiary or an
Excluded Subsidiary (i) such Indebtedness shall be subordinated by its terms in
right of payment to the prior payment of the Obligations and (ii) such
Indebtedness shall not be prepaid unless no Default exists immediately prior to
or after giving effect to such prepayment;
(d)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”;
(e)    purchase money Indebtedness (including obligations in respect of capital
leases and Synthetic Lease Obligations) hereafter incurred to finance the
purchase, construction or improvement of fixed assets or the purchase of
software, and renewals, refinancings and extensions thereof, provided that such
Indebtedness when incurred shall not exceed the purchase price or construction
or improvement cost of the asset(s) financed;
(f)    Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the date hereof in a transaction permitted hereunder if either (i) such
Indebtedness is of the type described in Section 9.03(e) or (ii) after giving
effect to such transaction and Indebtedness on a Pro Forma Basis at the time
such Person becomes a Subsidiary, the Loan Parties are in compliance with the
financial covenants set forth in Section 9.10; provided that any such
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower and was not incurred in contemplation of such Person’s becoming a
Subsidiary of the Borrower;
(g)    other Indebtedness (which may be secured by a Lien on any asset of the
Borrower or any Subsidiary), provided that the aggregate outstanding principal
amount of Indebtedness incurred in reliance on this clause (g) shall not at any
time exceed $125,000,000;
(h)    Indebtedness with respect to surety, appeal, indemnity, performance or
other similar bonds incurred in the ordinary course of business;
(i)    Indebtedness arising in connection with customary Cash Management
Agreements and from the honoring by a bank or financial institution of a check,
draft or similar instrument drawn against insufficient funds or from the
endorsement of instruments for collection, in each case in the ordinary course
of business;
(j)    customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;
(k)    Indebtedness consisting of obligations under repurchase agreements
constituting Cash Equivalents at the time such Investment was made;
(l)    Indebtedness arising under any Permitted Call Spread Swap Agreement;
(m)    Indebtedness assumed or incurred in connection with the purchase or
construction of, or other financing of or borrowing against, real property,
land, improvements and


71

--------------------------------------------------------------------------------




related fixed assets and fixtures, in an aggregate principal amount at any time
outstanding not exceeding $750,000,000;
(n)    other unsecured Indebtedness so long as, after giving effect to the
incurrence thereof on a Pro Forma Basis, the Loan Parties are in compliance with
the financial covenants set forth in Section 9.10;
(o)    Indebtedness under the Revolving Credit Agreement (and renewals,
refinancings and extensions of such Indebtedness and the commitments available
thereunder); provided that (i) the amount of such Indebtedness (or the maximum
principal amount available to be drawn thereunder) is not increased at the time
of such refinancing, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
renewal or extension are not materially less favorable to the Loan Parties and
their Subsidiaries or the Lenders than the terms of the Indebtedness being
refinanced, renewed or extended; and
(p)    Guarantees with respect to Indebtedness of the Borrower or any Subsidiary
permitted under this Section 9.03, provided that any Guarantee of Indebtedness
permitted under Section 9.03(b) (to the extent such Guarantee is not permitted
under Section 9.03(b)) may only be given by a Loan Party if the obligor on such
Indebtedness is a Loan Party.

9.04    Fundamental Changes.
Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
is the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with any other Subsidiary provided that if a Loan Party is a party
to such transaction, the continuing or surviving Person is a Loan Party or such
surviving Person becomes a Loan Party concurrently with the consummation of such
merger or consolidation, (c) the Borrower or any Subsidiary may merge with any
other Person in connection with a Permitted Acquisition, the Demandware
Acquisition or other transaction permitted hereunder provided that (i) if the
Borrower is a party to such transaction, the Borrower is the continuing or
surviving Person and (ii) if a Loan Party is a party to such transaction, such
Loan Party is the surviving Person or such surviving Person becomes a Loan Party
concurrently with the consummation of such transaction and (d) any Subsidiary
may dissolve, liquidate or wind up its affairs (including by “striking off” or
similar proceeding) at any time provided that (i) such dissolution, liquidation
or winding up, as applicable, could not reasonably be expected to have a
Material Adverse Effect and (ii) the residual assets of such Subsidiary shall be
transferred to (x) a Loan Party, if such Subsidiary is a Guarantor, (y) the
parent of such Subsidiary, if such Subsidiary is not a Guarantor, or (z) in the
case of “striking off” or similar proceeding, the creditors or applicable
Governmental Authority.

9.05    Dispositions.
Make any Disposition except:
(a)    Permitted Transfers;


72

--------------------------------------------------------------------------------




(b)    transfers of property subject to Recovery Events in connection with any
settlement related thereto;
(c)    Dispositions of assets acquired pursuant to a Permitted Acquisition or
the Demandware Acquisition that in the reasonable judgment of the Borrower’s
management are not necessary or desirable to carry out the Borrower’s business
plans, to the extent binding agreements or letters of intent providing for such
Dispositions are entered into within twelve months after the acquisition of such
assets; and
(d)    other Dispositions so long as (i) at least 75% of the consideration paid
in connection therewith shall be cash or Cash Equivalents paid contemporaneously
with consummation of the transaction and the consideration shall be in an amount
not less than the fair market value (as reasonably determined by the Borrower in
good faith) of the property disposed of, (ii) such transaction does not involve
the sale or other disposition of a minority equity interest in any Subsidiary,
(iii) no Default has occurred and is continuing both immediately prior to and
after giving effect to such Disposition, (iv) such transaction does not involve
a sale or other disposition of receivables other than receivables owned by or
attributable to other property concurrently being disposed of in a transaction
otherwise permitted under this Section 9.05, and (v) after giving effect to such
Disposition, the aggregate net book value of all of the assets sold or otherwise
disposed of by the Loan Parties and their Subsidiaries in all such transactions
occurring after the Effective Date shall not exceed 5% of Consolidated Total
Assets (as determined based on the most recently delivered financial statements
pursuant to Section 8.01).
For purposes of clause (i) of Section 9.05(d), the amount of (A) any liabilities
(as shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in
the notes thereto) of the Borrower or any Subsidiary (other than liabilities
that are by their terms subordinated to the Obligations) that are assumed by the
transferee of any such assets and from which the Borrower and all Subsidiaries
have been validly released by all applicable creditors in writing and (B) any
securities, notes or other obligations received by the Borrower or such
Subsidiary from such transferee that are converted by the Borrower or such
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of such sale,
transfer or other disposition, in each case shall be deemed to be cash paid
contemporaneously with the Disposition.

9.06    Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, except that:
(a)    each Subsidiary may make Restricted Payments to Persons that own Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;
(b)    the Borrower and its Subsidiaries may make non-cash Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management, employees or other eligible service providers of the Borrower and
its Subsidiaries or in connection with the Demandware Acquisition or a Permitted
Acquisition involving the issuance of Equity Interests of the Borrower to its
employees or other eligible service providers outside of a stock option or
benefit plan that are subject to vesting and forfeiture conditions;


73

--------------------------------------------------------------------------------




(c)    the Borrower may distribute rights pursuant to a stockholder rights plan
or redeem such rights, provided that such redemption is in accordance with the
terms of such stockholder rights plan;
(d)    each Loan Party and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person;
(e)    the Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent
issuance of its Equity Interests (other than Disqualified Stock);
(f)    the Borrower may repurchase or pay cash in lieu of fractional shares of
its Equity Interests arising out of stock dividends, splits or combinations,
business combinations or conversions of convertible securities (including
Convertible Debt Securities);
(g)    the Borrower and its Subsidiaries may pay withholding taxes in connection
with the retention of Equity Interests pursuant to equity-based compensation
plans;
(h)    the Borrower or any Subsidiary may receive or accept the return to the
Borrower or any Subsidiary of Equity Interests of the Borrower or any Subsidiary
constituting a portion of the purchase price consideration in settlement of
indemnification claims;
(i)    the Borrower or any Subsidiary may pay cash in lieu of fractional shares
in connection with the conversion of any Equity Interests or make cash
settlement payments upon the exercise of warrants to purchase its Equity
Interests or “net share settle” warrants;
(j)    the Borrower may make payments or distributions to dissenting
stockholders as required by applicable Law;
(k)    the Borrower may enter into, exercise its rights and perform its
obligations under Permitted Call Spread Swap Agreements;
(l)    the Borrower may make distributions or dividends consisting of products
and/or services or other assets of the Borrower, either directly or through
distributions or dividends consisting of all or a portion of the Equity
Interests of Subsidiaries (other than Material Subsidiaries), that the Borrower
has reasonably determined, in good faith, are not material to the operations or
financial condition of the Borrower and its Subsidiaries taken as a whole, the
fair market value (as reasonably determined by the Borrower) of all such
distributions and dividends under this clause (l) in any fiscal year of the
Borrower not to exceed $75,000,000 in the aggregate taken together with (but
without duplication of) all Dispositions made in reliance on clause (l) of the
definition of “Permitted Transfers” in such fiscal year;
(m)    so long as no Default exists immediately prior and after giving effect
thereto, the Borrower may make other Restricted Payments in an aggregate amount
during any fiscal year of the Borrower not to exceed $65,000,000; and
(n)    the Borrower and its Subsidiaries may make any other Restricted Payment
so long as, prior to making such Restricted Payment and after giving effect
thereto (and to any Indebtedness incurred in connection therewith), (i) no
Default has occurred and is continuing, (ii) the Consolidated Leverage Ratio,
calculated on a Pro Forma Basis as of the most recent fiscal


74

--------------------------------------------------------------------------------




quarter end for which the Borrower was required to deliver financial statements
pursuant to Section 8.01(a) or (b), is less than or equal to 3.00 to 1.00, and
(iii) the Loan Parties are otherwise in compliance with the financial covenants
set forth in Section 9.10, calculated on a Pro Forma Basis as of the most recent
fiscal quarter end for which the Borrower was required to deliver financial
statements pursuant to Section 8.01(a) or (b).

9.07    Change in Nature of Business.
Engage in any material line of business substantially different from those lines
of business conducted by the Loan Parties and their Subsidiaries on the
Effective Date or any business substantially related or incidental thereto or
constituting reasonable extensions thereof.

9.08    Transactions with Affiliates.
Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person, whether or not in the ordinary course of business,
other than (a) advances of working capital to any Loan Party, (b) transfers of
cash and assets to any Loan Party, (c) intercompany transactions not prohibited
by this Agreement, (d) indemnification arrangements and employee agreements,
stock compensation plans and arrangements, and other compensation arrangements
(including reasonable and customary fees paid to directors) with, and
reimbursement of expenses of, in each case, current or former officers,
directors and contractors, (e) transactions set forth on Schedule 9.08 to the
Disclosure Letter; (f) Permitted Transfers and Restricted Payments permitted by
Section 9.06, (g) extraordinary retention, bonus or similar arrangements
approved by the Borrower’s board of directors (or a committee thereof), (h)
severance arrangements entered into in the ordinary course of business, (i)
other transactions in an aggregate amount not to exceed $12,500,000 in any
fiscal year of the Borrower, (j) Investments permitted by Section 9.02 and (k)
except as otherwise specifically limited in this Agreement, other transactions
which are on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms’-length transaction with a Person
other than an Affiliate.

9.09    Use of Proceeds.
Use the proceeds of any Loan in any manner which violates the provisions of
Regulations T, U or X of the FRB.

9.10    Financial Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 3.00 to 1.00;
provided that, (i) during the period of four (4) consecutive fiscal quarters
immediately following the consummation of a Permitted Acquisition for which the
aggregate consideration paid by the Borrower and its Subsidiaries exceeds
$100,000,000 (commencing with the quarter in which such Permitted Acquisition
occurs), the Borrower may elect, with prior notice to the Administrative Agent,
to increase the preceding ratio to 3.50 to 1.00 (“Leverage Increase Period”);
(ii) for at least two consecutive full fiscal quarters immediately following a
Leverage Increase Period, the Consolidated Leverage Ratio as of the end of each
such fiscal quarter shall be not greater than 3.00 to 1.00 before the Borrower
may elect to institute another Leverage Increase Period pursuant to the
foregoing clause (i); (iii) no more than two Leverage Increase Periods may be
elected by the Borrower during the term of this Agreement; and (iv) immediately
after the end of a Leverage Increase Period, the maximum Consolidated Leverage
Ratio permitted under this Section 9.10(a) shall automatically revert to 3.00 to
1.00.


75

--------------------------------------------------------------------------------




(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00 to 1.00.

9.11    Prepayment of Subordinated Indebtedness, Etc.
(a)    If any Default exists, amend or modify any of the terms of any
Subordinated Indebtedness of any Loan Party or any Subsidiary if such amendment
or modification would add or change any terms in a manner materially adverse to
any Loan Party or any Subsidiary, or shorten the final maturity or average life
to maturity or require any payment to be made sooner than originally scheduled
or increase the interest rate applicable thereto.
(b)    If any Default exists, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any Subordinated Indebtedness of any Loan
Party or any Subsidiary.

9.12    Sanctions.
Directly, or to the Borrower’s knowledge, indirectly, use the proceeds of any
Loan, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject or target of Sanctions or (C) in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent or otherwise) of Sanctions, Anti-Corruption Laws
or any other Anti-Terrorism Laws.

9.13    Merger Documents.
After the consummation of the Demandware Acquisition and the Merger, amend,
modify, waive or terminate any provision of the Merger Agreement in a manner
materially adverse to the Lenders.

ARTICLE X
    

EVENTS OF DEFAULT AND REMEDIES

10.01    Events of Default.
Commencing on the Funding Date, any of the following shall constitute an Event
of Default:
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within three Business
Days after the same becomes due, any interest on any Loan, or any fee due
hereunder, or (iii) within five Business Days after the same becomes due and
(except to the extent a time period for payment is otherwise specified herein
with respect to such amount) demand has been made therefor, any other amount
payable hereunder or under any other Loan Document; or


76

--------------------------------------------------------------------------------




(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 8.03(a), 8.05 or 8.12 or
Article IX or (ii) any of Section 8.01, 8.02 or 8.03 (other than clause (a)
thereof) and, in the case of this clause (ii), such failure continues for ten
Business Days; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) a Responsible Officer of the
Borrower becoming aware of such failure and (ii) the date written notice thereof
shall have been given to the Borrower by the Administrative Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness having an
aggregate outstanding principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness having an aggregate outstanding principal
amount of more than the Threshold Amount or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, such Indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Loan Party or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; provided that this clause (e) shall not apply to (x)
Indebtedness secured by a Permitted Lien that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
in a sale or transfer permitted under this Agreement, so long as such
Indebtedness is repaid when required under the documents providing for such
Indebtedness, (y) any redemption, repurchase, conversion or settlement of any
Convertible Debt Security pursuant to its terms unless such redemption,
repurchase, conversion or settlement results from a default thereunder or an
event of the type that constitutes an Event of Default or (z) any early payment
requirement or unwinding or termination with respect to any Permitted Call
Spread Swap Agreement not resulting from an event of default thereunder.
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary (other than
an Immaterial Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee,


77

--------------------------------------------------------------------------------




custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
(other than an Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty days after its issue or
levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the claim and does not dispute coverage) and (i)
enforcement proceedings are commenced by any creditor upon such judgment or
order or (ii) there is a period of thirty consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or could reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA to the Pension Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan and such failure results in the
imposition of liability on the Borrower in an aggregate amount in excess of the
Threshold Amount; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party asserts that it has no further
liability or obligation under the Loan Documents, or purports to revoke,
terminate or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control.

10.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan


78

--------------------------------------------------------------------------------




Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law or at
equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

10.03    Application of Funds.
After the exercise of remedies provided for in Section 10.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 10.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.16, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article IV), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, (b) payment of Obligations then owing under any
Specified Hedge Agreements and (c) payments of Obligations then owing under any
Specified Cash Management Agreements, ratably among the Lenders, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
Notwithstanding the foregoing, Obligations arising under Specified Cash
Management Agreements and Specified Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice with respect thereto, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or


79

--------------------------------------------------------------------------------




Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given a Secured Party Designation Notice to the
Administrative Agent shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XI for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE XI
    

ADMINISTRATIVE AGENT

11.01    Appointment and Authority.
Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and no Loan Party shall have rights as
a third party beneficiary of any of such provisions (except the Borrower to the
extent provided in Section 11.06(a)). It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

11.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

11.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel,


80

--------------------------------------------------------------------------------




may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 12.01 and 10.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by a
Loan Party or a Lender.
Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

11.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

11.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory


81

--------------------------------------------------------------------------------




provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

11.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 4.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 12.04 shall continue in effect for the benefit of such retiring or
removed


82

--------------------------------------------------------------------------------




Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any agency capacity hereunder or under the other Loan Documents,
including in respect of any actions taken in connection with transferring the
agency to any successor Administrative Agent.

11.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

11.08    No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

11.09    Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 12.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses,


83

--------------------------------------------------------------------------------




disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 12.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

11.10    Collateral and Guaranty Matters.
Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) irrevocably authorize the Administrative Agent,
at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of the
Obligations (other than (A) contingent indemnification obligations and (B)
obligations and liabilities under Specified Cash Management Agreements and
Specified Hedge Agreements not yet due and payable), (ii) that is sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document or any Recovery
Event, or (iii) as approved in accordance with Section 12.01; and
(b)    to release any Guarantor from its obligations under the Guaranty if such
Person becomes an Excluded Subsidiary or ceases to be a Subsidiary as a result
of a transaction permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
11.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of such collateral.

11.11    Specified Cash Management Agreements and Specified Hedge Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefit of Section 10.03
or the Guaranty by virtue of the provisions hereof shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article XI to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Specified Cash Management Agreements
and Specified Hedge Agreements except to the extent expressly provided herein
and unless the Administrative Agent has received a Secured Party Designation
Notice of such Specified Cash Management Agreements and Specified Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations


84

--------------------------------------------------------------------------------




arising under Specified Cash Management Agreements and Specified Hedge
Agreements in the case of a Maturity Date.

ARTICLE XII
    

MISCELLANEOUS

12.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that
(a)    no such amendment, waiver or consent shall:
(i)    extend or increase the Term Loan Commitment of any Lender (or reinstate
any Term Loan Commitment terminated pursuant to Section 10.02) without the
written consent of such Lender (it being understood and agreed that a waiver of
any condition precedent set forth in Section 6.02 or of any Default or Event of
Default is not considered an extension or increase in the Term Loan Commitment
of any Lender);
(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to a Lender hereunder or under any other Loan Document without
the written consent of such Lender;
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (i) of the final proviso to this Section 12.01)
any fees or other amounts payable hereunder or under any other Loan Document to
any Lender without the written consent of such Lender; provided, however, that
only the consent of the Required Lenders shall be necessary (A) to amend Section
2.07(b) or to waive any obligation of the Borrower to pay interest or fees at
the default rate provided therein, or (B) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
(iv)    change Section 2.12 or Section 10.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;
(v)    change any provision of this Section 12.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby; or
(vi)    release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 9.04 or Section 9.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender


85

--------------------------------------------------------------------------------




whose Obligations are guaranteed thereby, except to the extent such release is
permitted pursuant to Section 11.10 (in which case such release may be made by
the Administrative Agent acting alone); and
(b)    unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, further, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.
No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Term Loan Commitment of such Defaulting Lender may
not be increased or extended, nor the amount of the Loans owed to such
Defaulting Lender hereunder reduced or the final maturity of such Loans
extended, without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects such Defaulting Lender disproportionately adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender.
Notwithstanding any provision herein to the contrary, (i) the Administrative
Agent with the written consent of the Borrower shall be permitted to amend,
modify or supplement any provision of this Agreement or any other Loan Document
(and such amendment, modification or supplement shall become effective without
any further action or consent of any party to any Loan Document other than the
written consent of the Administrative Agent and the Borrower) to cure or correct
any obvious error, any administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, if the
same is not objected to in writing by the Required Lenders within five (5)
Business Days following receipt of notice thereof, and (ii) each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.01) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.14.



12.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows (it being
acknowledged that financial statements and other documents required to be
delivered under Sections 8.01 and 8.02 may be delivered as otherwise provided
for in Section 8.02), and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:


86

--------------------------------------------------------------------------------




(i)    if to any Loan Party or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 12.02 (and in the case of any written notice to a Loan Party
delivered by hand, overnight courier service, certified or registered mail or
facsimile, with a copy (which shall not constitute notice) to Shearman &
Sterling LLP, 599 Lexington Avenue, New York, NY 10022, Attention: Gus M.
Atiyah, Esq., fax: (646) 848-5227); and
(ii)    if to any Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT


87

--------------------------------------------------------------------------------




OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet (including the Platform), any other electronic platform or
electronic messaging service, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided that in no
event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the Borrower and the Administrative Agent.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices, Loan Notices and Notices of Prepayment) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

12.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document (including the imposition
of a default rate of interest as provided


88

--------------------------------------------------------------------------------




in Section 2.07(b)) preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 12.08 (subject to the terms of Section
2.12), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 10.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

12.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent or any Lender,
including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender (limited to the fees, charges
and disbursements of (x) one primary counsel and one additional counsel in each
applicable jurisdiction for the Administrative Agent, (y) one additional primary
counsel and one additional counsel in each applicable jurisdiction for all other
Indemnitees (taken as a whole) and (z) solely in the case of an actual or good
faith asserted conflict of interest, one additional firm of counsel (and one
additional counsel in each applicable jurisdiction, as applicable) for each
group of affected Indemnitees similarly situated), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee (which, in the


89

--------------------------------------------------------------------------------




case of the fees, charges and disbursements of counsel in connection with
indemnification claims arising out of the same facts or circumstances, shall be
limited to the reasonable and documented fees, disbursements and other charges
of (i) one primary counsel and one additional counsel in each applicable
jurisdiction for the Administrative Agent, (ii) one additional primary counsel,
and one additional counsel in each applicable jurisdiction, for all other
Indemnitees (taken as a whole) and (iii) solely in the case of an actual or good
faith asserted conflict of interest, one additional firm of counsel (and one
additional counsel in each applicable jurisdiction, as applicable) for each
group of affected Indemnitees similarly situated)), incurred by any Indemnitee
or asserted against any Indemnitee by any Person (including any Loan Party)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 4.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by any Loan Party against an Indemnitee for a material breach of such
Indemnitee’s express obligations hereunder or under any other Loan Document, if
such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) arise
solely from a claim brought by one Indemnitee against another Indemnitee (except
when one of the Indemnitees was acting in its capacity or in fulfilling its role
as Administrative Agent, Arranger or any similar role under this Agreement or
any other Loan Document) that does not involve any act or omission of the
Borrower or any of its Affiliates. Without limiting the provisions of Section
4.01(c), this Section 12.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the outstanding Loans of all Lenders at
such time, or if the Loans have been fully paid, then based on such Lender’s
share of the outstanding Loans of all Lenders immediately prior to such
repayment in full) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender), such payment to be made severally
among them based on such Lenders’ Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought or,
if the Loans have been fully paid as of such time, determined immediately prior
to such repayment in full), provided, further that, the


90

--------------------------------------------------------------------------------




unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section
2.13(c).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 12.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender and the repayment, satisfaction or discharge of all
the other Obligations.

12.05    Payments Set Aside.
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

12.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign


91

--------------------------------------------------------------------------------




or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loan Commitment and/or Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Term Loan Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Term Loan Commitments are not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans, and
rights and obligations with respect thereto, assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    (x) prior to the funding of the Term Loan on the Funding Date, the
consent of the Borrower shall be required unless the assignment is to a Person
identified as an “Approved Lender” in that certain Side Letter dated May 31,
2016 among Bank of America, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and the Borrower, and (y) after the funding of the Term Loan on the


92

--------------------------------------------------------------------------------




Funding Date the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender


93

--------------------------------------------------------------------------------




thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.01,
4.04, 4.05 and 12.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section
(other than a purported assignment to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person) or the Borrower or any of the Borrower’s Subsidiaries or
Affiliates, which shall be null and void.).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Term Loan Commitments of, and principal amounts of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Term Loan Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 12.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 12.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.01, 4.04 and 4.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being


94

--------------------------------------------------------------------------------




understood that the documentation required under Section 4.01(e) shall be
delivered to the Lender who sells the participation); provided that such
Participant (A) agrees to be subject to the provisions of Sections 4.06 and
12.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 4.01 or
4.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 4.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.12 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(f)    Arranger Assignment. The parties hereby agree that Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any of its Affiliates) may, without notice to
any Person, assign its rights and obligations under this Agreement as Arranger
to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred after the Effective Date.

12.07    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case the Administrative Agent
and the Lenders agree to the extent reasonably practicable and not prohibited by
applicable law, rule, regulation or order to (except in the case of any audit or
examination conducted by bank accountants or any governmental regulatory
authority exercising


95

--------------------------------------------------------------------------------




examination or regulatory authority) inform the Borrower promptly of the
disclosure thereof, (c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, in which case the Administrative
Agent and the Lenders agree to the extent reasonably practicable and not
prohibited by applicable law, rule, regulation or order to (except in the case
of any audit or examination conducted by bank accountants or any governmental
regulatory authority exercising examination or regulatory authority) inform the
Borrower promptly of the disclosure thereof, (d) to any other party hereto, (e)
to the extent necessary in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Person invited to be a Lender
pursuant to Section 2.14, or (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency to the extent required in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder, (ii) the CUSIP Service
Bureau or any similar agency to the extent required in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, or (iii) any credit
insurance provider relating to the Borrower and the Obligations, (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates from a source other than the Borrower that is not, to such
Person’s knowledge, subject to confidentiality obligations owing to the Borrower
or any Subsidiary and prohibiting disclosure of such Information, (k) to
governmental regulatory authorities to the extent required or requested in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates,
and (l) to the extent that such information is independently developed by the
Administrative Agent or any Lender.
For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary, provided that, in the
case of information received from a Loan Party or any Subsidiary after the
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Loan Party
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.







96

--------------------------------------------------------------------------------






12.08    Rights of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or its Affiliates, irrespective of whether or not
such Lender or such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Loan Party may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender different from the branch or office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that the Lenders and their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

12.09    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, the Side Letter relating to “Approved Lenders”
referred to in Section 12.06(b)(iii)(A) and any separate letter agreements with
respect to fees payable to the Administrative Agent and/or the Arranger
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
6.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

12.10    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue


97

--------------------------------------------------------------------------------




in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied. This Section 12.10 does not modify the
provisions of Sections 2.01 or 6.02.

12.11    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 12.11, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

12.12    Replacement of Lenders.
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 4.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 4.01 and
4.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 4.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 4.04 or payments required to be made pursuant to
Section 4.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


98

--------------------------------------------------------------------------------





12.13    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY


99

--------------------------------------------------------------------------------




PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

12.14    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

12.15    California Judicial Reference.
If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court, and (b) without limiting the
generality of Section 12.04, the Borrower shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.

12.16    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arranger and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arranger and the Lenders, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Arranger
and the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Loan Parties or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arranger nor any Lender has any obligation to the Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arranger nor any Lender has any obligation to disclose


100

--------------------------------------------------------------------------------




any of such interests to the Loan Parties and their respective Affiliates. To
the fullest extent permitted by Law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
Each Loan Party further acknowledges and agrees that each Lender, the Arranger
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Loan Parties, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the credit facilities provided hereunder) and without any
duty to account therefor to any other Lender, the Arranger, the Loan Parties or
any Affiliate of the foregoing. Each Lender, the Arranger and any Affiliate
thereof may accept fees and other consideration from the Loan Parties or any
Affiliate thereof for services in connection with this Agreement, the credit
facilities provided hereunder or otherwise without having to account for the
same to any other Lender, the Arranger, the Loan Parties or any Affiliate of the
foregoing.

12.17    Electronic Execution of Assignments and Certain Other Documents.
The words “execute” “execution,” “signed,” “signature,” and words of like import
in or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

12.18    USA PATRIOT Act Notice.
Each Lender that is subject to the PATRIOT Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the PATRIOT Act. Each Loan Party shall, promptly
following a reasonable request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

12.19    Miscellaneous.
In the event there is a conflict or inconsistency between this Agreement and any
other Loan Document, the terms of this Agreement shall control.





101

--------------------------------------------------------------------------------




12.20    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable,
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.
[SIGNATURE PAGES FOLLOW]




102

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
SALESFORCE.COM, INC.,

a Delaware corporation


By:    /s/ Joachim Wettermark    
Name:    Joachim Wettermark
Title:    Senior Vice President and Treasurer
GUARANTOR:
EXACTTARGET, LLC,

a Delaware limited liability company
By:    /s/ Joachim Wettermark    
Name:    Joachim Wettermark
Title:    Treasurer
ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent
By:    /s/ Erik M. Truette    
Name:    Erik M. Truette
Title:    Vice President
LENDERS:
BANK OF AMERICA, N.A.,

as a Lender
By:    /s/ Patrick Martin    
Name:    Patrick Martin
Title:    Managing Director
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Matt Burke    
Name:    Matt Burke
Title:    Senior Vice President


BNP PARIBAS,
as a Lender
By:    /s/ Gregoire Poussard    
Name:    Gregoire Poussard
Title:    Vice President


By:    /s/ Julien Pecoud-Bouvet    
Name:    Julien Pecoud-Bouvet
Title:    Vice President





--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
By:    /s/ Virginia Cosenza    
Name:    Virginia Cosenza
Title:    Vice President


By:    /s/ Ming K. Chu    
Name:    Ming K. Chu
Title:    Director


BARCLAYS BANK PLC,
as a Lender


By:    /s/ Ronnie Glen    
Name:    Ronnie Glen
Title:    Vice President


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender


By:    /s/ Lillian Kim    
Name:    Lillian Kim
Title:    Director


JPMORGAN CHASE BANK, N.A.,
as a Lender


By:    /s/ Timothy D. Lee    
Name:    Timothy D. Lee
Title:    Vice President


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Matt S. Scullin    
Name:    Matt S. Scullin
Title:    Vice President


SUNTRUST BANK,
as a Lender


By:    /s/ Min Park    
Name:    Min Park
Title:    Vice President












2



--------------------------------------------------------------------------------









MIZUHO BANK, LTD.,
as a Lender


By:    /s/ Daniel Guevara    
Name:    Daniel Guevara
Title:    Authorized Signatory


3

